                        Exhibit 10.1

 
 
ASSET PURCHASE AGREEMENT
 
 
dated as of January 13, 2009
 
 
among
 
 
Tier Technologies, Inc.,
 
 
Cowboy Acquisition Company
 
 
and
 
 
ChoicePay, Inc.
 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS       Page  ARTICLE I  THE ASSET PURCHASE
1
    1.1    Purchase and Sale of Assets    
 1
    1.2    Assumption of Liabilities 
 1
    1.3    Purchase Price 
 1
    1.4    Escrows 
 1
    1.5    The Closing   2     1.6    Allocation   3     1.7    Post-Closing
Adjustments   3     1.8    Earn-Out Consideration   5     1.9    Use of Closing
Payment   7
    1.10         Further Assurances  
 7      ARTICLE II  REPRESENTATIONS AND WARRANTIES OF THE SELLER   7
    2.1    Organization, Qualification and Corporate Power   8
    2.2    Capitalization   8     2.3    Authorization of Transaction   8
    2.4    Noncontravention   9     2.5    Subsidiaries   9     2.6    Financial
Statements   9     2.7    Absence of Certain Changes   10
    2.8    Undisclosed Liabilities   10     2.9    Tax Matters   10
    2.10         Ownership and Condition of Assets   11     2.11         Owned
Real Property   12     2.12         Real Property Leases   12     2.13        
Intellectual Property   12     2.14         [INTENTIONALLY LEFT BLANK]   16
    2.15         Contracts   16     2.16         Accounts Receivable   18
    2.17         Powers of Attorney   18     2.18         Insurance   18
    2.19         Litigation   18     2.20         Warranties   18
    2.21         Employees   18     2.22         Employee Benefits   19
    2.23         Environmental Matters   21     2.24         Legal Compliance 
 21     2.25         Customers and Suppliers   22     2.26         Permits   22
    2.27         Certain Business Relationships With Affiliates   22
    2.28         Brokers' Fees   22     2.29         Books and Records  22

 
 
- i -

--------------------------------------------------------------------------------


 

    2.30         Government Contracts  23     2.31         Solvency   23    
ARTICLE III  PRESENTATIONS AND WARRANTIES OF THE BUYER PARENT
AND THE BUYER 
 24     3.1    Organization and Corporate Power   24     3.2    Authorization of
the Transaction   24     3.3    Noncontravention   24     3.4    Brokers' Fees 
 25     3.5    Acknowledgement   25     3.6    Sufficient Funds   25     ARTICLE
IV  PRE-CLOSING COVENANTS   25     4.1    Closing Efforts   25
    4.2    Governmental and Third-Party Notices and Consents   25
    4.3    Stockholder Approval   26     4.4    Operation of Business   27
    4.5    Access to Information   28     4.6    Exclusivity   29
    4.7    FIRPTA Tax Certificate   29     4.8    Notice of Developments   29
    4.9    Confidentiality       30     ARTICLE V  CONDITIONS TO CLOSING   30
    5.1    Conditions to Obligations of each Party   30     5.2    Conditions to
Obligations of the Buyer   30     5.3    Conditions to Obligations of the
Seller   32     ARTICLE VI  POST-CLOSING COVENANTS   33     6.1    Propiertary
Information   33     6.2    Solicitation and Hiring   33
    6.3    Non-Competition   33     6.4    Tax Matters   34     6.5    Sharing
of Data   34     6.6    Use of Name   35     6.7    Cooperation in Litigation 
 35     6.8    Collection of Accounts Receivable   35     6.9    Employees   36
    6.10         Enforcement of Insurance Claims   36     ARTICLE VII 
INDEMNIFICATION   36     7.1    Indemnification by the Seller   36
    7.2    Indemnification by the Buyer Parent and the Buyer   37
    7.3    Indemnification Claims   37     7.4    Survival of Representations
and Warranties   40     7.5    Limitations   41     7.6    Treatment of
Indemnity Payments   42    

 
- ii -

--------------------------------------------------------------------------------



 

ARTICLE VIII  TERMINATION   42     8.1    Termination of Agreement   42
    8.2    Effect of Termination   42     ARTICLE IX  DEFINITIONS   43    
ARTICLE X  MISCELLANEOUS   55     10.1          Press Releases and
Announcements   55     10.2          No Third Party Beneficiaries   55
    10.3          Entire Agreement   55     10.4          Succession and
Assignment   55     10.5          Counterparts and Facsimile Signature   55
    10.6          Headings   55     10.7          Notices   55     10.8         
Governing Law   56     10.9          Amendments and Waivers   56
    10.10        Severability   56     10.11        Expenses   57
    10.12        Submission to Jurisdiction   57     10.13        Specific
Performance   57     10.14        Construction   58     10.15        Buyer
Parent Guaranty; Acknowledgment   58     Exhibits        Exhibit A -   Closing
Working Capital Escrow Agreement    Exhibit B -   Indemnification Escrow
Agreement    Exhibit C -   Bill of Sale    Exhibit D -   Trademark Assignment   
Exhibit E -    Instrument of Assumptions    Exhibit F -    Form of
Non-Competition Agreement    Exhibit G -   Opinion of Seller's counsel   
Exhibit H -   Form of Waiver        Schedules        Schedule 1.1(b)
-    Excluded Assets    Schedule 1.6 -        Allocation of Purchase Price   
Schedule 1.8 -        Earn-Out Contracts    Disclosure Schedule  
Schedule 5.2(a) -    Required Consents 
  Schedule 6.9 -        Transferring Employees       

 
 
 
- iii -

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement is entered into as of January 13, 2009 by and
between Tier Technologies, Inc., a Delaware corporation (the “Buyer Parent”),
Cowboy Acquisition Company, a Delaware corporation and direct, wholly-owned
subsidiary of the Buyer Parent (the “Buyer”), and ChoicePay, Inc., an Oklahoma
corporation (the “Seller”).
 
This Agreement contemplates a transaction in which the Buyer will purchase
substantially all of the assets and assume certain of the liabilities of the
Seller.
 
Capitalized terms used in this Agreement shall have the meanings ascribed to
them in Article IX.
 
In consideration of the representations, warranties and covenants herein
contained, the Parties agree as follows.
 
ARTICLE I
 
THE ASSET PURCHASE
         1.1  Purchase and Sale of Assets.
 
 (a)  Upon and subject to the terms and conditions of this Agreement, the Buyer
shall purchase from the Seller, and the Seller shall sell, transfer, convey,
assign and deliver to the Buyer, at the Closing, for the consideration specified
below in this Article I, all right, title and interest in, to and under the
Acquired Assets.
 
          (b)  Notwithstanding the provisions of Section 1.1(a), the Acquired
Assets shall not include the Excluded Assets.
 
         1.2  Assumption of Liabilities.
 
 (a)  Upon and subject to the terms and conditions of this Agreement, the Buyer
shall assume and become responsible for, from and after the Closing, the Assumed
Liabilities.
 
 (b)  Notwithstanding the terms of Section 1.2(a) or any other provision of this
Agreement to the contrary, the Buyer shall not assume or become responsible for,
and the Seller shall remain liable for, the Retained Liabilities.
 
   1.3  Purchase Price.  The Purchase Price shall consist of (i) the payment by
the Buyer to or at the direction of the Seller at the Closing of $7,500,000 (the
“Closing Payment”) and (ii) the Earn-Out Consideration.
 
         1.4  Escrows.
 
 (a)  At the Closing, an amount equal to $300,000 otherwise payable by the Buyer
to the Seller at Closing shall be paid by the Buyer to the Escrow Agent for the
purpose of securing the post-closing adjustment set forth in Section 1.7 of this
Agreement (the “Closing
 

--------------------------------------------------------------------------------


Working Capital Escrow Fund”).  The Closing Working Capital Escrow Fund shall be
held by the Escrow Agent under the Closing Working Capital Escrow Agreement
pursuant to the terms thereof.  The Closing Working Capital Escrow Fund shall be
held as a trust fund and shall not be subject to any lien, attachment, trustee
process or any other judicial process of any creditor of any party, and shall be
held and disbursed solely for the purposes and in accordance with the terms of
the Closing Working Capital Escrow Agreement.
 
(b)  At the Closing, an amount equal to $500,000 otherwise payable by the Buyer
to the Seller at Closing shall be paid by the Buyer to the Escrow Agent for the
purpose of securing the indemnification obligations of the Seller set forth in
this Agreement (the “Indemnification Escrow Fund”).  The Indemnification Escrow
Fund shall be held by the Escrow Agent under the Indemnification Escrow
Agreement pursuant to the terms thereof.  The Indemnification Escrow Fund shall
be held as a trust fund and shall not be subject to any lien, attachment,
trustee process or any other judicial process of any creditor of any party, and
shall be held and disbursed solely for the purposes and in accordance with the
terms of the Indemnification Escrow Agreement.
 
1.5  The Closing.
 
(a)  The Closing shall take place at the offices of the Buyer in Reston,
Virginia commencing at 9:00 a.m. local time on the Closing Date.  All
transactions at the Closing shall be deemed to take place simultaneously, and no
transaction shall be deemed to have been completed and no documents or
certificates shall be deemed to have been delivered until all other transactions
are completed and all other documents and certificates are delivered.
 
(b)  At the Closing:
 
(i)  the Seller shall deliver to the Buyer the various certificates, instruments
and documents referred to in Section 5.2;
 
(ii)  the Buyer Parent and the Buyer shall deliver to the Seller the various
certificates, instruments and documents referred to in Section 5.3;
 
(iii)  the Seller shall execute and deliver to the Buyer a bill of sale in
substantially the form attached hereto as Exhibit C, one or more trademark
assignments in substantially the form attached hereto as Exhibit D, and such
other instruments of conveyance (such as real estate deeds, assigned
certificates or documents of title, assigned negotiable instruments and stock
transfer powers) as the Buyer may reasonably request in order to effect the
sale, transfer, conveyance and assignment to the Buyer of valid ownership of the
Acquired Assets;
 
(iv)  the Buyer shall execute and deliver to the Seller an instrument of
assumption in substantially the form attached hereto as Exhibit E and such other
instruments as the Seller may reasonably request in order to effect the
assumption by the Buyer of the Assumed Liabilities;
 
(v)  the Buyer shall pay to or at the direction of the Seller, by wire transfer
of immediately available funds to an account or accounts designated by the
Seller, the
 
- 2 -

--------------------------------------------------------------------------------


Closing Payment set forth in Section 1.3, less the amounts to be deposited in
escrow pursuant to Section 1.4;
 
(vi)  the Buyer, the Seller and the Escrow Agent shall execute and deliver each
of the Closing Working Capital Escrow Agreement and the Indemnification Escrow
Agreement, and the Buyer shall deposit funds with the Escrow Agent in accordance
with Section 1.4;
 
(vii)  the Seller shall deliver to the Buyer, or otherwise put the Buyer in
possession and control of, all of the Acquired Assets of a tangible nature; and
 
(viii)  the Buyer and the Seller shall execute and deliver to each other a
cross-receipt evidencing the transactions referred to above.
 
1.6  Allocation.  The Buyer and the Seller agree to allocate the Purchase Price
and the Assumed Liabilities, including the Assumed Severance Payments (and all
other capitalizable costs) among the Acquired Assets and the non-solicitation
and non-competition covenants set forth in Sections 6.2 and 6.3 for all purposes
(including financial accounting and tax purposes) in accordance with the
allocation schedule attached hereto as Schedule 1.6.  If the Closing Payment or
the Earn-Out Consideration is adjusted pursuant to Section 1.7 or Section 1.8
below, the allocation of the Purchase Price among the Acquired Assets as set
forth in Schedule 1.6 shall be appropriately modified by mutual agreement of the
Buyer and the Seller, working together in good faith, to reflect increases or
decreases in the various asset categories which give rise to such adjustments.
 
1.7  Post-Closing Adjustments.  The Purchase Price set forth in Section 1.3
shall be subject to adjustment after the Closing Date as follows:
 
(a)  Within 30 days after the Closing Date, the Seller shall prepare and deliver
to the Buyer the Draft Closing Balance Sheet.  The Seller shall prepare the
Draft Closing Balance Sheet in accordance with GAAP applied on a basis
consistent with the application of GAAP to the preparation of the Financial
Statements, which shall set forth the Closing Working Capital.
 
(b)  The Buyer shall deliver to the Seller, by the Objection Deadline Date,
either a notice indicating that the Buyer accepts the Draft Closing Balance
Sheet or a detailed statement describing its objections (if any) to the Draft
Closing Balance Sheet.  If the Buyer delivers to the Seller a notice accepting
the Draft Closing Balance Sheet, or the Buyer does not deliver a written
objection to the Draft Closing Balance Sheet by the Objection Deadline Date,
then, effective as of either the date of delivery of such notice of acceptance
or as of the close of business on the Objection Deadline Date, the Draft Closing
Balance Sheet shall be deemed to be the Final Closing Balance Sheet.  If the
Buyer timely objects to the Draft Closing Balance Sheet, such objections shall
be resolved as follows:
 
(i)  The Buyer and the Seller shall first use reasonable efforts and cooperate
in good faith to resolve such objections.
 
- 3 -

--------------------------------------------------------------------------------


(ii)  If the Buyer and the Seller do not reach a resolution of all objections
set forth on the Buyer’s statement of objections within 15 days after delivery
of such statement of objections, the Buyer and the Seller shall, within 10 days
following the expiration of such 15-day period, engage the Accountant, pursuant
to an engagement agreement executed by the Buyer, the Seller and the Accountant,
to resolve any (and only those) remaining objections set forth on the Buyer’s
statement of objections (the “Unresolved Objections”).  The Accountant shall not
address any issues other than the Unresolved Objections.
 
(iii)  The Buyer and the Seller shall jointly submit to the Accountant, within 5
days after the date of the engagement of the Accountant (as evidenced by the
date of the engagement agreement), a copy of the Draft Closing Balance Sheet, a
copy of the statement of objections delivered by the Buyer to the Seller, and a
statement setting forth the resolution of any objections agreed to by the Buyer
and the Seller.  Each of the Buyer and the Seller shall submit to the Accountant
(with a copy delivered to the other Party on the same day), within 10 days after
the date of the engagement of the Accountant, a memorandum (which may include
supporting exhibits) setting forth their respective positions on the Unresolved
Objections.  Each of the Buyer and the Seller may (but shall not be required to)
submit to the Accountant (with a copy delivered to the other Party on the same
day), within 30 days after the date of the engagement of the Accountant, a
memorandum responding to the initial memorandum submitted to the Accountant by
the other Party.  Unless requested by the Accountant in writing, neither Party
may present any additional information or arguments to the Accountant, either
orally or in writing.  In the event that the Accountant makes such a request, a
Party submitting any writing to the Accountant shall deliver a copy of such
writing to the other Party on the same day, and any oral communication by a
Party with the Accountant shall take place only in the presence (in person or
telephonically) of the other Party.  In the event that the Accountant makes such
request, a Party submitting any written material to the Accountant in response
to such request (or otherwise in connection with the Unresolved Objections)
shall deliver a copy of all such written material to the other Party on the same
day, and any oral communication with the Accountant by a Party in response to
such a request shall take place only in the presence (in person or
telephonically) of the other Party.
 
(iv)  Within 45 days after the date of its engagement hereunder, the Accountant
shall determine whether the objections raised by the Buyer are appropriate and
shall issue a ruling which shall include a balance sheet, comprised of the Draft
Closing Balance Sheet as adjusted pursuant to any resolutions to objections
agreed upon by the Buyer and the Seller and pursuant to the Accountant’s
resolution of the Unresolved Objections.  Such balance sheet shall be deemed to
be the Final Closing Balance Sheet.
 
(v)  The resolution by the Accountant of the Unresolved Objections shall be
conclusive and binding upon the Buyer and the Seller.  The Buyer and the Seller
agree that the procedure set forth in this Section 1.7(b) for resolving disputes
with respect to the Draft Closing Balance Sheet shall be the sole and exclusive
method for resolving any such disputes; provided that this provision shall not
prohibit either Party from instituting litigation to enforce the ruling of the
Accountant.
 
(vi)  The Buyer and the Seller shall each pay one-half of the fees and expenses
of the Accountant under this Section 1.7.
 
- 4 -

--------------------------------------------------------------------------------


(c)  If the Closing Working Capital as shown on the Final Closing Balance Sheet
is less than zero, then the Buyer may deduct from the initial Quarterly Earn-Out
Payment and, if and to the extent necessary, from each subsequent Quarterly
Earn-Out Payment, the entirety of the amount otherwise payable to the Seller
until the entire Closing Working Capital Shortfall has been paid in full to the
Buyer.  Notwithstanding the foregoing, if the Closing Working Capital Shortfall
as shown on the Final Closing Balance Sheet is greater than $500,000, then (i)
the Buyer and the Seller shall deliver to the Escrow Agent, within three
business days after the date on which the Final Closing Balance Sheet is finally
determined pursuant to this Section 1.7, a written notice executed by both
parties instructing the Escrow Agent to (A) disburse to the Buyer from the
Closing Working Capital Escrow Fund an amount equal to the lesser of (1) the
Closing Working Capital Shortfall less $500,000 and (2) the full amount of the
Closing Working Capital Escrow Fund, and (B) disburse to the Seller any amount
remaining in the Closing Working Capital Escrow Fund, and (ii) the Buyer may
deduct the remainder of the Closing Working Capital Shortfall from the Quarterly
Earn-Out Payments as set forth in the previous sentence.
 
(d)  If the Closing Working Capital as shown on the Final Closing Balance Sheet
is greater than zero, the Closing Payment shall be increased by such excess
amount and the Buyer shall pay to the Seller, by wire transfer of immediately
available funds to an account or accounts designated by the Seller, within three
business days after the date on which the Final Closing Balance Sheet is finally
determined pursuant to this Section 1.7, an amount equal to such excess.
 
1.8  Earn-Out Consideration.  Subject to Section 1.7(c), the Seller shall be
entitled to additional consideration in the form of Earn-Out Consideration as
follows:
 
(a)  Except as provided in Section 1.8(b), for each fiscal quarter commencing on
the Closing and ending on December 31, 2013 (the “Earn-Out Period”), the Buyer
shall pay to the Seller an amount equal to 20% of the Gross Profit generated by
the Earn-Out Contracts during such fiscal quarter, or, with respect to the first
such period, the portion of the fiscal quarter after the Closing (each, a
“Quarterly Earn-Out Payment”).  The “Gross Profit generated by the Earn-Out
Contracts” for any quarter shall be equal to the revenue recognized by the Buyer
under the Earn-Out Contracts for that quarter minus the direct costs associated
with performing those contracts, without any allocation of indirect costs, all
calculated in accordance with GAAP.  For the avoidance of doubt, any references
in this Section 1.8 to a “quarter” or “fiscal quarter” shall mean, with respect
to the fiscal quarter ending March 31, 2009, only the portion of the fiscal
quarter after the Closing.
 
(b)  Notwithstanding the foregoing, the sum of (i) the aggregate Earn-Out
Consideration actually paid to the Seller plus (ii) all amounts deducted from
any Quarterly Earn-Out Payments pursuant to Section 1.7(c) (such sum, the “Total
Earn-Out Amount”), shall not exceed $2,000,000.  If, for any fiscal quarter
during the Earn-Out Period, the Quarterly Earn-Out Payment would cause the Total
Earn-Out Amount to exceed $2,000,000, then (A) such Quarterly Earn-Out Payment
shall be reduced to an amount that will cause the Total Earn-Out Amount to equal
$2,000,000, (B) no further Quarterly Earn-Out Payments shall be made (including
without limitation any Quarterly Earn-Out Payments that are then being disputed
pursuant to Section 1.8(d)).
 
- 5 -

--------------------------------------------------------------------------------


(c)  No later than 30 days after the end of each fiscal quarter during the
Earn-Out Period (unless pursuant to Section 1.8(b) no further Quarterly Earn-Out
Payments shall be made), the Buyer shall at its expense prepare (or cause to be
prepared) and deliver to the Seller a calculation of the Gross Profit generated
by the Earn-Out Contracts for such fiscal quarter and a statement (each, a
“Quarterly Earn-Out Statement”) of the amount, if any, of Quarterly Earn-Out
Payment to be delivered to the Seller for such fiscal quarter.  Unless the
Seller shall, in accordance with the provisions of subsection (d) below,
challenge the Buyer’s determination of the Quarterly Earn-Out Payment for such
fiscal quarter within 15 days after the delivery of the Quarterly Earn-Out
Statement, the Buyer’s determination shall be conclusive and binding upon the
Seller.  During such 15-day period after delivery of the Quarterly Earn-Out
Statement, the Buyer shall make its relevant books and records and accounting
personnel available to the Seller during normal business hours as reasonably
requested by the Seller so as to enable the Seller to assess the data and
methodology used in the calculations underlying the Quarterly Earn-Out
Statement.
 
(d)  In the event that the Seller disputes the calculation of the Quarterly
Earn-Out Payment for any fiscal quarter (an “Earn-Out Dispute”), the Seller
shall notify the Buyer in writing by delivery of a notice (an “Earn-Out Dispute
Notice”) within 15 days after delivery of the Quarterly Earn-Out Statement for
such fiscal quarter, which Earn-Out Dispute Notice shall set forth in reasonable
detail the Seller’s objections to the Quarterly Earn-Out Statement.  If the
Seller timely delivers an Earn-Out Dispute Notice, such objections shall be
resolved as follows:
 
(i)  The Buyer and the Seller shall first use reasonable efforts and cooperate
in good faith to resolve such objections.
 
(ii)  If the Buyer and the Seller do not reach a resolution of all objections
set forth in the Earn-Out Dispute Notice within 15 days after delivery of such
Earn-Out Dispute Notice, the Buyer and the Seller shall, within 10 days
following the expiration of such 15-day period, engage the Accountant, pursuant
to an engagement agreement executed by the Buyer, the Seller and the Accountant,
to resolve any remaining objections set forth in the Earn-Out Dispute Notice
(the “Remaining Earn-Out Objections”).
 
(iii)  The Buyer and the Seller shall jointly submit to the Accountant, within 5
days after the date of the engagement of the Accountant (as evidenced by the
date of the engagement agreement), a copy of the Quarterly Earn-Out Statement, a
copy of the Earn-Out Dispute Notice delivered by the Seller to the Buyer, and a
statement setting forth the resolution of any objections agreed to by the Buyer
and the Seller.  Each of the Buyer and the Seller shall submit to the Accountant
(with a copy delivered to the other Party on the same day), within 10 days after
the date of the engagement of the Accountant, a memorandum (which may include
supporting exhibits) setting forth their respective positions on the Remaining
Earn-Out Objections.  Each of the Buyer and the Seller may (but shall not be
required to) submit to the Accountant (with a copy delivered to the other Party
on the same day), within 30 days after the date of the engagement of the
Accountant, a memorandum responding to the initial memorandum submitted to the
Accountant by the other Party.  Unless requested by the Accountant in writing,
neither Party may present any additional information or arguments to the
Accountant, either orally or in writing.  In the event that the Accountant makes
such request, a Party submitting any written material to the Accountant in
response to such request shall deliver
 
- 6 -

--------------------------------------------------------------------------------


a copy of all such written material to the other Party on the same day, and any
oral communication with the Accountant by a Party in response to such a request
(or otherwise in connection with the Earn-Out Dispute) shall take place only in
the presence (in person or telephonically) of the other Party.
 
(iv)  Within 45 days after the date of its engagement hereunder, the Accountant
shall determine whether the objections raised by the Seller are appropriate and
shall issue a ruling which shall include a statement of the Quarterly Earn-Out
Payment for such fiscal quarter.
 
(v)  The resolution by the Accountant of the Remaining Earn-Out Objections shall
be conclusive and binding upon the Buyer and the Seller.  The Buyer and the
Seller agree that the procedure set forth in this Section 1.8(d) for resolving
disputes with respect to the Quarterly Earn-Out Payments shall be the sole and
exclusive method for resolving any such disputes; provided that this provision
shall not prohibit either Party from instituting litigation to enforce the
ruling of the Accountant.
 
(vi) The Buyer and the Seller shall each pay one-half of the fees and expenses
of the Accountant under this Section 1.8.
 
(e)  Within 15 days after the earlier of (i) the Seller’s failure to deliver an
Earn-Out Dispute Notice with respect to a Quarterly Earn-Out Statement on a
timely basis or (ii) the resolution of any Earn-Out Dispute, the Buyer shall pay
to the Seller the conclusive and binding Quarterly Earn-Out Payment as
determined pursuant to Section 1.8(c) or 1.8(d), as applicable.  Each such
Quarterly Earn-Out Payment shall be delivered by wire transfer of immediately
available funds to an account or accounts designated in writing by the Seller.
 
1.9  Use of Closing Payment.  The Seller shall use the Closing Payment to (i)
pay off all short- and long-term debt (including capital leases) of the Seller
and (ii) pay off all other short- and long-term liabilities of the Seller.  The
Seller may distribute any remaining funds as permitted by its governing
documents and applicable law.
 
1.10  Further Assurances.  At any time and from time to time after the Closing,
at the request of the Buyer and without further consideration, the Seller shall
execute and deliver such other instruments of sale, transfer, conveyance and
assignment and take such actions as the Buyer may reasonably request to more
effectively transfer, convey and assign to the Buyer, and to confirm the Buyer’s
rights to, title in and ownership of, the Acquired Assets and to place the Buyer
in actual possession and operating control thereof.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller represents and warrants to the Buyer that, except as set forth in the
Disclosure Schedule, the statements contained in this Article II are true and
correct as of the date of this Agreement and will be true and correct as of the
Closing as though made as of the Closing, except to the extent such
representations and warranties are specifically made as of a particular date (in
which case such representations and warranties will be true and correct as of
such date).  
 
- 7 -

--------------------------------------------------------------------------------


The Disclosure Schedule shall be arranged in sections and subsections
corresponding to the numbered and lettered sections and subsections contained in
this Article II.  The disclosures in any section or subsection of the Disclosure
Schedule shall qualify other sections and subsections in this Article II only to
the extent it is clear from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.  For purposes of this Article
II, the phrase “to the knowledge of the Seller” or any phrase of similar import
shall be deemed to refer to the actual knowledge of Roger Marshall, Benjamin
Peters, Keith Fulton and Robert Kirk.
 
2.1  Organization, Qualification and Corporate Power.  The Seller is a
corporation duly organized, validly existing and in corporate and tax good
standing under the laws of the State of Oklahoma.  The Seller is duly qualified
to conduct business and is in corporate and tax good standing under the laws of
each jurisdiction listed in Section 2.1 of the Disclosure Schedule, which
jurisdictions constitute the only jurisdictions in which the nature of the
Seller’s businesses or the ownership or leasing of its properties requires such
qualification except where the failure to be so qualified or in good standing
would not, individually or in the aggregate, would not have a Seller Material
Adverse Effect.  The Seller has all requisite corporate power and authority to
carry on the businesses in which it is engaged and to own and use the properties
owned and used by it.  The Seller has furnished to the Buyer complete and
accurate copies of its Certificate of Incorporation and by-laws.  The Seller is
not in default under or in violation of any provision of its Certificate of
Incorporation or by-laws.
 
2.2  Capitalization.  The authorized capital stock of the Seller consists of
(a) 75,000,000 shares of common stock, $0.0007 par value per share, of which, as
of the date of this Agreement, 1,800,239 shares were issued and outstanding and
4,000 shares were held in the treasury of the Seller, and (b) 15,000,000 shares
of Preferred Stock, $0.0007 par value per share, of which (i) 70,000 shares have
been designate as Series A 12% Preferred Stock, of which, as of the date of this
Agreement, 58,130 shares were issued and outstanding, and (ii) 40,000 shares
have been designated as Series B 16% Preferred Stock, of which, as of the date
of this Agreement, 10,000 shares were issued and outstanding. Section 2.2 of the
Disclosure Schedule sets forth a complete and accurate list, as of the date of
this Agreement, of (i) all stockholders of the Seller, indicating the number and
class or series of shares of capital stock of the Seller held by each
stockholder and (for shares other than common stock) the number of shares of
common stock (if any) into which such shares are convertible, (ii) all
outstanding options, warrants or other instruments giving any party the right to
acquire any of capital stock of the Seller, indicating (A) the holder thereof,
(B) the number and class or series of capital stock of the Seller subject
thereto and (for shares other than common stock) the number of shares of common
stock (if any) into which such shares are convertible, (C) the exercise price,
date of grant, vesting schedule and expiration date for each such option,
warrant or other instrument.  There are no outstanding agreements or commitments
to which the Seller is a party or which are binding upon the Seller providing
for the redemption of any of its capital stock.
 
2.3  Authorization of Transaction.  The Seller has all requisite power and
authority to execute and deliver this Agreement and the Ancillary Agreements and
to perform its obligations hereunder and thereunder.  The execution and delivery
by the Seller of this Agreement and, subject to obtaining the Requisite
Stockholder Approval, which is the only approval required from the Seller’s
stockholders, the performance by the Seller of this Agreement and the Ancillary
Agreements and the consummation by the Seller of the transactions contemplated
 
- 8 -

--------------------------------------------------------------------------------


hereby and thereby have been duly and validly authorized by all necessary
corporate action on the part of the Seller.  Without limiting the generality of
the foregoing, the Board of Directors of the Seller, at a meeting duly called
and held, by the unanimous vote of all directors determined that the sale of
assets contemplated by this Agreement is fair to, expedient and in the best
interests of the Seller, approved this Agreement in accordance with the Oklahoma
General Corporation Act, directed that such asset sale be submitted for approval
to the stockholders of the Seller entitled to vote thereon and holding not less
than the minimum number of votes that would be necessary to authorize or take
such action at a meeting of stockholders of the Seller at which all shares
entitled to vote thereon were present and voted, and resolved to recommend that
the stockholders of the Seller vote in favor of the approval of such asset
sale.  This Agreement has been duly and validly executed and delivered by the
Seller and constitutes, and each of the Ancillary Agreements, upon its execution
and delivery by the Seller, will constitute, a valid and binding obligation of
the Seller, enforceable against the Seller in accordance with its terms, except
as such enforceability may be subject to the effects of bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting the rights of
creditors and general principles of equity (the “Enforceability Exception”).
 
2.4  Noncontravention.  Except as set forth at Section 2.4 of the Disclosure
Schedule, neither the execution and delivery by the Seller of this Agreement or
the Ancillary Agreements, nor the consummation by the Seller of the transactions
contemplated hereby or thereby, will (a) conflict with or violate any provision
of the Certificate of Incorporation or by-laws of the Seller, (b) require on the
part of the Seller any notice to or filing with, or any permit, authorization,
consent or approval of, any Governmental Entity, (c) conflict with, result in a
breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the acceleration of obligations under, create in any
party the right to terminate, modify or cancel, or require any notice, consent
or waiver under, any contract or instrument to which the Seller is a party or by
which the Seller is bound or to which any of their respective assets is subject,
except for (i) any conflict, breach, default, acceleration, termination,
modification or cancellation which, individually or in the aggregate, would not
have a Seller Material Adverse Effect and would not adversely affect the
consummation of the transactions contemplated hereby or (ii) any notice, consent
or waiver the absence of which, individually or in the aggregate, would not have
a Seller Material Adverse Effect and would not adversely affect the consummation
of the transactions contemplated hereby, (d) result in the imposition of any
Security Interest upon any assets of the Seller or (e) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Seller or any
of its properties or assets.
 
2.5  Subsidiaries.  The Seller has no Subsidiaries.
 
2.6  Financial Statements.  The Seller has provided to the Buyer the Financial
Statements.  The Financial Statements (i) were prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered thereby (except as
may be indicated in the notes to such Financial Statements) and (ii) fairly
present the financial position of the Seller as of the dates thereof and the
results of its operations and cash flows for the periods indicated, consistent
with the books and records of the Seller, except that the unaudited interim
financial statements are subject to normal and recurring year-end adjustments
which will not be material in amount or effect and do not include footnotes.
 
- 9 -

--------------------------------------------------------------------------------


2.7  Absence of Certain Changes.  Since the Most Recent Balance Sheet Date,
(a) there has occurred no event or development which, individually or in the
aggregate, has had, or would reasonably be expected to have in the future, a
Seller Material Adverse Effect, and (b) the Seller has not taken any of the
actions set forth in paragraphs (a) through (n) of Section 4.4.
 
2.8  Undisclosed Liabilities.  The Seller has no liability (whether known or
unknown, whether absolute or contingent, whether liquidated or unliquidated and
whether due or to become due), except for (a) liabilities shown on the Most
Recent Balance Sheet, (b) liabilities which have arisen since the Most Recent
Balance Sheet Date in the Ordinary Course of Business and which are reflected on
the Final Closing Balance Sheet and (c) contractual and other liabilities
incurred in the Ordinary Course of Business which are not required by GAAP to be
reflected on a balance sheet.
 
2.9  Tax Matters.
 
(a)  The Seller has properly filed on a timely basis all Tax Returns that it was
required to file, and all such Tax Returns were true, correct and complete.  The
Seller is not and has never been a member of a group of corporations with which
it has filed (or been required to file) consolidated, combined or unitary Tax
Returns.  The Seller has paid on a timely basis all Taxes that were due and
payable.  The unpaid Taxes of the Seller for Tax periods through the Most Recent
Balance Sheet Date do not exceed the accruals and reserves for Taxes (excluding
accruals and reserves for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the Most Recent Balance
Sheet and all unpaid Taxes of the Seller for all Tax periods commencing after
the Most Recent Balance Sheet Date arose in the Ordinary Course of Business and
are of a type and amount commensurate with Taxes attributable to prior similar
periods.  The Seller (i) has no actual or potential liability under Treasury
Regulations Section 1.1502-6 (or any comparable or similar provision of federal,
state, local or foreign law), as a transferee or successor, pursuant to any
contractual obligation, or otherwise for any Taxes of any person other than the
Seller and (ii) is not a party to or bound by any Tax indemnity, Tax sharing,
Tax allocation or similar agreement.  All Taxes that the Seller was required by
law to withhold or collect have been duly withheld or collected and, to the
extent required, have been properly paid to the appropriate Governmental Entity.
 
(b)  The Seller has delivered or made available to the Buyer (i) complete and
correct copies of all Tax Returns of the Seller relating to Taxes for the
Seller’s prior three taxable years and (ii) complete and correct copies of all
private letter rulings, revenue agent reports, information document requests,
notices of proposed deficiencies, deficiency notices, protests, petitions,
closing agreements, settlement agreements, pending ruling requests and any
similar documents submitted by, received by, or agreed to by or on behalf of the
Seller relating to Taxes for all taxable periods for which the statute of
limitations has not yet expired.  The federal income Tax Returns of the Seller
have been audited by the Internal Revenue Service or are closed by the
applicable statute of limitations for all taxable years through the taxable year
specified in Section 2.9(b) of the Disclosure Schedule.  No examination or audit
of any Tax Return of the Seller by any Governmental Entity is currently in
progress or, to the knowledge of the Seller, threatened or contemplated.  The
Seller has not been informed by any jurisdiction that the jurisdiction believes
that the Seller was required to file any Tax Return that was not filed.  The
Seller has not (x) waived any statute of limitations with respect to Taxes or
agreed to extend
 
- 10 -

--------------------------------------------------------------------------------


the period for assessment or collection of any Taxes, (y) requested any
extension of time within which to file any Tax Return, which Tax Return has not
yet been filed, or (z) executed or filed any power of attorney with any taxing
authority.
 
(c)  The Seller has not made any payment, is not obligated to make any payment,
and is not a party to any agreement that could obligate it to make any payment
that may be treated as an “excess parachute payment” under Section 280G of the
Code (without regard to Sections 280G(b)(4) and 280G(b)(5) of the Code).
 
(d)  None of the assets of the Seller (i) is property that is required to be
treated as being owned by any other person pursuant to the provisions of former
Section 168(f)(8) of the Internal Revenue Code of 1954, (ii) is “tax-exempt use
property” within the meaning of Section 168(h) of the Code, or (iii) directly or
indirectly secures any debt the interest on which is tax exempt under Section
103(a) of the Code.
 
(e)  The Seller does not own any interest in an entity that is characterized as
a partnership for federal income Tax purposes.
 
(f)  Section 2.9(f) of the Disclosure Schedule sets forth each jurisdiction
(other than United States federal) in which the Seller files, is required to
file or has been required to file a Tax Return or is or has been liable for any
Taxes on a “nexus” basis and each jurisdiction that has sent notices or
communications of any kind requesting information relating to the Seller’s nexus
with such jurisdiction.
 
(g)  There are no liens or other encumbrances with respect to Taxes upon any of
the assets or properties of the Seller, other than with respect to Taxes not yet
due and payable.
 
2.10  Ownership and Condition of Assets.
 
(a)  The Seller is the true and lawful owner and has good title to all of the
Acquired Assets, free and clear of all Security Interests, except as set forth
in Section 2.10(a)(i) of the Disclosure Schedule.  Upon execution and delivery
by the Seller to the Buyer of the instruments of conveyance referred to in
Section 1.5(b)(iii), the Buyer will become the true and lawful owner of and will
receive good title to the Acquired Assets, free and clear of all Security
Interests other than those set forth in Section 2.10(a)(ii) of the Disclosure
Schedule.
 
(b)  The Acquired Assets are sufficient for the conduct of the Seller’s
businesses as presently conducted and as presently proposed to be conducted by
the Seller and, except as set forth in Section 2.10(b) of the Disclosure
Schedule, constitute all assets used by the Seller in such businesses.  Each
tangible Acquired Asset is free from material defects, has been maintained in
accordance with normal industry practice, is in good operating condition and
repair (subject to normal wear and tear) and is suitable for the purposes for
which it presently is used.
 
(c)  Section 2.10(c) of the Disclosure Schedule lists individually (i) all
Acquired Assets which are fixed assets (within the meaning of GAAP), indicating
the cost, accumulated book depreciation (if any) and the net book value of each
such fixed asset as of the
 
- 11 -

--------------------------------------------------------------------------------


Most Recent Balance Sheet Date, and (ii) all other Acquired Assets of a tangible
nature (other than inventories) whose book value exceeds $5,000.
 
(d)  Each item of equipment, motor vehicle and other asset that is being
transferred to the Buyer as part of the Acquired Assets and that the Seller has
possession of pursuant to a lease agreement or other contractual arrangement is
in such condition that, upon its return to its lessor or owner under the
applicable lease or contract (the other terms of such lease or contract having
been satisfied), the obligations of the Seller to such lessor or owner will have
been discharged in full.
 
2.11  Owned Real Property.  The Seller owns no real property.
 
2.12  Real Property Leases.  Section 2.12 of the Disclosure Schedule lists all
Leases.  The Seller has delivered or made available to the Buyer complete and
accurate copies of the Leases.  With respect to each Lease:
 
(a)  such Lease is legal, valid, binding, enforceable, subject to the
Enforceability Exception, and in full force and effect;
 
(b)  such Lease is assignable by the Seller to the Buyer without the consent or
approval of any party (except as set forth in Section 2.4 of the Disclosure
Schedule) and such Lease will continue to be legal, valid, binding, enforceable,
subject to the Enforceability Exception, and in full force and effect
immediately following the Closing in accordance with the terms thereof as in
effect immediately prior to the Closing;
 
(c)  neither the Seller nor, to the knowledge of the Seller, any other party, is
in breach or violation of, or default under, any such Lease, and no event has
occurred, is pending or, to the knowledge of the Seller, is threatened, which,
after the giving of notice, with lapse of time, or otherwise, would constitute a
breach or default by the Seller or, to the knowledge of the Seller, any other
party under such Lease;
 
(d)  there are no disputes, oral agreements or forbearance programs in effect as
to such Lease;
 
(e)  the Seller has not assigned, transferred, conveyed, mortgaged, deeded in
trust or encumbered any interest in the leasehold or subleasehold;
 
(f)  to the knowledge of the Seller, all facilities leased or subleased
thereunder are supplied with utilities and other services adequate for the
operation of said facilities; and
 
(g)  the Seller is not aware of any Security Interest, easement, covenant or
other restriction applicable to the real property subject to such Lease which
would reasonably be expected to materially impair the current uses or the
occupancy by the Seller of the property subject thereto.
 
2.13 Intellectual Property.
 
- 12 -

--------------------------------------------------------------------------------


(a)  Seller Registrations.  Section 2.13(a) of the Disclosure Schedule lists (i)
all Seller Registrations, in each case enumerating specifically the applicable
filing or registration number, title, jurisdiction in which filing was made or
from which registration issued, date of filing or issuance, names of all current
applicant(s) and registered owners(s), as applicable and (ii) all Unregistered
Seller Intellectual Property.  All assignments of Seller Registrations to the
Seller have been properly executed and recorded.  To the knowledge of the
Seller, all Seller Registrations are valid and enforceable and all issuance,
renewal, maintenance and other payments that are or have become due with respect
thereto have been timely paid by or on behalf of the Seller.
 
(b)  Prosecution Matters.  There are no inventorship challenges, opposition or
nullity proceedings or interferences declared, commenced or provoked, or to the
knowledge of the Seller threatened, with respect to any Patent Rights included
in the Seller Registrations.  The Seller has complied with their duty of candor
and disclosure to the United States Patent and Trademark Office and any relevant
foreign patent office with respect to all patent and trademark applications
filed by or on behalf of the Seller and have made no material misrepresentation
in such applications.  The Seller has no knowledge of any information that would
preclude the Seller from having clear title to the Seller Registrations or
affecting the patentability or enforceability of any Seller Registrations.
 
(c)  Ownership; Sufficiency.  Each item of Seller Intellectual Property will be
owned or available for use by the Buyer immediately following the Closing on
substantially identical terms and conditions as it was immediately prior to the
Closing.  Except as listed on Section 2.13(c) of the Disclosure Schedule, the
Seller is the sole and exclusive owner of all Seller Owned Intellectual
Property, free and clear of any Security Interests, and all joint owners of the
Seller Owned Intellectual Property are listed in Section 2.13(c) of the
Disclosure Schedule.  The Seller Intellectual Property constitutes all
Intellectual Property necessary (i) to Exploit the Customer Offerings in the
manner so done currently and contemplated to be done in the future by the
Seller, (ii) to Exploit the Internal Systems as they are currently used and
contemplated to be used in the future by the Seller, and (iii) otherwise to
conduct the Seller’s business in all material respects in the manner currently
conducted and contemplated to be conducted in the future by the Seller.
 
(d)  Protection Measures.  The Seller has taken reasonable measures to protect
the proprietary nature of each item of Seller Owned Intellectual Property, and
to maintain in confidence all trade secrets and confidential information
comprising a part thereof.  The Seller has complied with all applicable
contractual and legal requirements pertaining to information privacy and
security.  No complaint relating to an improper use or disclosure of, or a
breach in the security of, any such information has been made or, to the
knowledge of the Seller, threatened against the Seller.  To the knowledge of the
Seller, there has been no: (i) unauthorized disclosure of any third party
proprietary or confidential information in the possession, custody or control of
the Seller or (ii) breach of the Seller’s security procedures wherein
confidential information has been disclosed to a third person.  The Seller has
actively policed the quality of all goods and services sold, distributed or
marketed under each of its Trademarks and has enforced adequate quality control
measures to ensure that no Trademarks that it has licensed to others shall be
deemed to be abandoned.
 
- 13 -

--------------------------------------------------------------------------------


(e)  Infringement by Seller.  None of the Customer Offerings, or the
Exploitation thereof by the Seller or by any reseller, distributor, customer or
user thereof, or any other activity of the Seller, infringes or violates, or
constitutes a misappropriation of, any Intellectual Property rights of any third
party.  None of the Internal Systems, or the Seller’s past, current or currently
contemplated Exploitation thereof, or any other activity undertaken by them in
connection with their respective businesses, infringes or violates, or
constitutes a misappropriation of, any Intellectual Property rights of any third
party.  No complaint, claim or notice of any of the foregoing (including any
notification that a license under any patent is or may be required) has been
made, or, to the knowledge of the Seller, threatened against the Seller, and no
request or demand for indemnification or defense has been received by the Seller
from any reseller, distributor, customer, user or any other third party; and the
Seller has provided to the Buyer copies of all such complaints, claims, notices,
requests, demands or threats, as well as any legal opinions, studies, market
surveys and analyses relating to any alleged or potential infringement,
violation or misappropriation.
 
(f)  Infringement of Rights.  To the knowledge of the Seller, no person
(including, without limitation, any current or former employee or consultant of
Seller) is infringing, violating or misappropriating any of the Seller Owned
Intellectual Property or any Seller Licensed Intellectual Property which is
exclusively licensed to the Seller.  The Seller has provided to the Buyer copies
of all correspondence, analyses and legal opinions concerning the infringement,
violation or misappropriation of any Seller Owned Intellectual Property, and, to
the knowledge of the Seller, no complaints, claims, notices or threats have been
made concerning the infringement, violation or misappropriation of any Seller
Owned Intellectual Property.
 
(g)  Outbound IP Agreements.  Section 2.13(g) of the Disclosure Schedule
identifies each license, covenant or other agreement pursuant to which the
Seller has assigned, transferred, licensed, distributed or otherwise granted any
right or access to any person, or covenanted not to assert any right, with
respect to any past, existing or future Seller Intellectual Property.  Except
for the agreements listed in Section 2.13(g) of the Disclosure Schedule, the
Seller has not agreed to indemnify any person against any infringement,
violation or misappropriation of any Intellectual Property rights with respect
to any Customer Offerings or any third party Intellectual Property rights.  The
Seller is not a member of or party to any patent pool, industry standards body,
trade association or other organization pursuant to the rules of which it is
obligated to license any existing or future Intellectual Property to any person.
 
(h)  Inbound IP Agreements.  Section 2.13(h) of the Disclosure Schedule
identifies (i) each item of Seller Licensed Intellectual Property and the
license or agreement pursuant to which the Seller Exploits it (excluding
currently-available, off the shelf software programs that are part of the
Internal Systems and are licensed by the Seller pursuant to “shrink wrap”
licenses, the total fees associated with which are less than $5,000) and (ii)
each agreement, contract, assignment or other instrument pursuant to which the
Seller has obtained any joint or sole ownership interest in or to each item of
Seller Owned Intellectual Property.  No third party inventions, methods,
services, materials, processes or Software are included in or required to
Exploit the Customer Offerings or Internal Systems.  Other than pursuant to the
license agreements listed in Section 2.13(h) of the Disclosure Schedule, none of
the Customer Offerings or Internal Systems includes “shareware,” “freeware” or
other Software or other material that was obtained by the Seller from third
parties  (excluding currently available, off the shelf
 
- 14 -

--------------------------------------------------------------------------------


software programs that are licensed by the Seller pursuant to “shrink wrap” or
Open Source Materials, the total fees associated with which are less than
$5,000) other than pursuant to the license agreements listed in Section 2.13(h)
of the Disclosure Schedule.
 
(i)  Source Code.  The Seller has not licensed, distributed or disclosed, and
knows of no distribution or disclosure by others (including its employees and
contractors) of, the Seller Source Code to any person, except pursuant to the
agreements listed in Section 2.13(i) of the Disclosure Schedule, and the Seller
has taken all reasonable physical and electronic security measures to prevent
disclosure of such Seller Source Code.  No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time,
or both) will, or would reasonably be expected to, nor will the consummation of
the transactions contemplated hereby, result in the disclosure or release of
such Seller Source Code by the Seller or its escrow agent(s) or any other person
to any third party.
 
(j)  Authorship.  Other than as identified in Section 2.13(j) of the Disclosure
Schedule and excluding any Software identified in Section 2.13(h) of the
Disclosure Schedule and any currently available off the shelf software programs
that are licensed by the Seller pursuant to “shrink wrap” or Open Source
Materials, the total fees associated with which are less than $5,000, all of the
Software and Documentation comprising, incorporated in or bundled with the
Customer Offerings or Internal Systems have been designed, authored, tested and
debugged by regular employees of the Seller within the scope of their employment
or by independent contractors of the Seller who have executed valid and binding
agreements expressly assigning all right, title and interest in such
copyrightable materials to the Seller, waiving their non-assignable rights
(including moral rights) in favor of the Seller and its permitted assigns and
licensees, and have no residual claim to such materials.
 
(k)  Open Source Code.  Section 2.13(k) of the Disclosure Schedule lists all
Open Source Materials that the Seller has utilized in any way in the
Exploitation of the Customer Offerings or Internal Systems and describes the
manner in which such Open Source Materials have been utilized, including,
without limitation, whether and how the Open Source Materials have been modified
and/or distributed by the Seller.  Except for the agreements listed in Section
2.13(k) of the Disclosure Schedule, the Seller has not (i) incorporated Open
Source Materials into, or combined Open Source Materials with, the Customer
Offerings; (ii) distributed Open Source Materials in conjunction with any other
software developed or distributed by the Seller; or (iii) used Open Source
Materials that create, or purport to create, obligations for the Seller with
respect to the Customer Offerings or grant, or purport to grant, to any third
party, any rights or immunities under Intellectual Property rights (including,
but not limited to, using any Open Source Materials that require, as a condition
of Exploitation of such Open Source Materials, that other Software incorporated
into, derived from or distributed with such Open Source Materials be (x)
disclosed or distributed in source code form, (y) licensed for the purpose of
making derivative works, or (z) redistributable at no charge or minimal charge).
 
(l)  Employee and Contractor Assignments.  Each current employee of the Seller
and, to the Seller’s knowledge, each past employee of the Seller hired after
March 2007 has executed a “receipt and acknowledgment” of the Seller’s “HR
Policy Manual” (a copy of which manual the Seller has made available to the
Buyer).
 
- 15 -

--------------------------------------------------------------------------------


(m)  Quality.  The Customer Offerings and the Internal Systems are free from
significant defects in design, workmanship and materials and conform in all
material respects to the written Documentation and specifications therefor.  The
Customer Offerings and the Internal Systems do not contain any disabling device,
virus, worm, back door, Trojan horse or other disruptive or malicious code that
may or are intended to impair their intended performance or otherwise permit
unauthorized access to, hamper, delete or damage any computer system, software,
network or data.  The Seller has not received any warranty claims, contractual
terminations or requests for settlement or refund due to the failure of the
Customer Offerings to meet its specifications or otherwise to satisfy end user
needs or for harm or damage to any third party.
 
(n)  Support and Funding.  The Seller has neither sought, applied for nor
received any support, funding, resources or assistance from any federal, state,
local or foreign governmental or quasi-governmental agency or funding source in
connection with the Exploitation of the Customer Offerings, the Internal Systems
or any facilities or equipment used in connection therewith.
 
2.14  [INTENTIONALLY LEFT BLANK]
 
2.15  Contracts.
 
(a)  Section 2.15 of the Disclosure Schedule lists the following agreements
(written or oral) to which the Seller is a party as of the date of this
Agreement:
 
(i)  any agreement (or group of related agreements) for the lease of personal
property from or to third parties providing for lease payments in excess of
$25,000 per annum or having a remaining term longer than twelve months;
 
(ii)  any agreement (or group of related agreements) for the purchase or sale of
products or for the furnishing or receipt of services (A) which calls for
performance over a period of more than one year, (B) which involves more than
the sum of $25,000, or (C) in which the Seller has granted manufacturing rights,
“most favored nation” pricing provisions or marketing or distribution rights
relating to any products or territory or has agreed to purchase a minimum
quantity of goods or services or has agreed to purchase goods or services
exclusively from a certain party;
 
(iii)  any agreement concerning the establishment or operation of a partnership,
joint venture or limited liability company;
 
(iv)  any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness (including capitalized lease obligations) involving more than
$25,000 or under which it has imposed (or may impose) a Security Interest on any
of its assets, tangible or intangible;
 
(v)  any agreement for the disposition of any significant portion of the assets
or business of the Seller (other than sales of products in the Ordinary Course
of Business)
 
- 16 -

--------------------------------------------------------------------------------


or any agreement for the acquisition of the assets or business of any other
entity (other than purchases of inventory or components in the Ordinary Course
of Business);
 
(vi)  any agreement concerning exclusivity or confidentiality;
 
(vii)  any employment or consulting agreement;
 
(viii)  any agreement involving any current or former officer, director or
stockholder of the Seller or an Affiliate thereof;
 
(ix)  any agreement under which the consequences of a default or termination
would reasonably be expected to have a Seller Material Adverse Effect;
 
(x)  any agreement which contains any provisions requiring the Seller to
indemnify any other party (excluding indemnities contained in agreements for the
purchase, sale or license of products entered into in the Ordinary Course of
Business);
 
(xi)  any agreement that could reasonably be expected to have the effect of
prohibiting or impairing the conduct of the business of the Seller or any of its
subsidiaries as currently conducted and as currently proposed to be conducted by
the Seller;
 
(xii)  any agreement under which the Seller is restricted from selling,
licensing or otherwise distributing any of its technology or products, or
providing services to, customers or potential customers or any class of
customers, in any geographic area, during any period of time or any segment of
the market or line of business;
 
(xiii)  any agreement which would entitle any third party to receive a license
or any other right to Intellectual Property of the Buyer or any of the Buyer’s
Affiliates following the Closing; and
 
(xiv)  any other agreement (or group of related agreements) either involving
more than $25,000 or not entered into in the Ordinary Course of Business.
 
(b)  The Seller has delivered or made available to the Buyer a complete and
accurate copy of each agreement listed in Section 2.13 or Section 2.15 of the
Disclosure Schedule.  With respect to each agreement so listed:  (i) the
agreement is legal, valid, binding and enforceable subject to the Enforceability
Exception and in full force and effect; (ii) for those agreements to which the
Seller is a party, the agreement is assignable by the Seller to the Buyer
without the consent or approval of any party (except as set forth in Section 2.4
of the Disclosure Schedule) and will continue to be legal, valid, binding and
enforceable subject to the Enforceability Exception and in full force and effect
immediately following the Closing in accordance with the terms thereof as in
effect immediately prior to the Closing; and (iii) neither the Seller nor, to
the knowledge of the Seller, any other party, is in breach or violation of, or
default under, any such agreement, and no event has occurred, is pending or, to
the knowledge of the Seller, is threatened, which, after the giving of notice,
with lapse of time, or otherwise, would constitute a breach or default by the
Seller or, to the knowledge of the Seller, any other party under such agreement.
 
- 17 -

--------------------------------------------------------------------------------


2.16  Accounts Receivable.  All accounts receivable of the Seller reflected on
the Most Recent Balance Sheet (other than those paid since such date) are valid
receivables subject to no setoffs or counterclaims and are current and
collectible (within 90 days after the date on which it first became due and
payable), net of the applicable reserve for bad debts on the Most Recent Balance
Sheet.  A complete and accurate list of the accounts receivable reflected on the
Most Recent Balance Sheet, showing the aging thereof, is included in Section
2.16 of the Disclosure Schedule.  All accounts receivable of the Seller that
have arisen since the Most Recent Balance Sheet Date are valid receivables
subject to no setoffs or counterclaims and are collectible (within 90 days after
the date on which it first became due and payable), net of a reserve for bad
debts in an amount proportionate to the reserve shown on the Most Recent Balance
Sheet.  The Seller has not received any written notice from an account debtor
stating that any account receivable in an amount in excess of $5,000 is subject
to any contest, claim or setoff by such account debtor.
 
2.17  Powers of Attorney.  There are no outstanding powers of attorney executed
on behalf of the Seller.
 
2.18  Insurance.  Section 2.18 of the Disclosure Schedule lists each insurance
policy (including fire, theft, casualty, comprehensive general liability,
workers compensation, business interruption, environmental, product liability
and automobile insurance policies and bond and surety arrangements) to which the
Seller is a party, all of which are in full force and effect.  There is no
material claim pending under any such policy as to which coverage has been
questioned, denied or disputed by the underwriter of such policy.  All premiums
due and payable under all such policies have been paid and the Seller is
otherwise in compliance in all material respects with the terms of such
policies.
 
2.19  Litigation.  There is no Legal Proceeding which is pending or, to the
knowledge of the Seller, has been threatened in writing against the Seller which
(a) seeks either damages in excess of $1,000 or equitable relief or (b) in any
manner challenges or seeks to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement.  There are no judgments, orders or decrees
outstanding against the Seller.
 
2.20  Warranties.  No product or service manufactured, sold, leased, licensed or
delivered by the Seller is subject to any guaranty, warranty, right of return,
right of credit or other indemnity other than (i) the applicable standard terms
and conditions of sale or lease of the Seller, which are set forth in
Section 2.20 of the Disclosure Schedule, and (ii) manufacturers’ warranties for
which the Seller has no liability.  Section 2.20 of the Disclosure Schedule sets
forth the aggregate expenses incurred by the Seller in fulfilling its
obligations under its guaranty, warranty, right of return and indemnity
provisions during each of the fiscal years and the interim period covered by the
Financial Statements; and the Seller does not know of any reason why such
expenses should significantly increase as a percentage of sales in the future.
 
2.21  Employees.
 
(a)  Section 2.21 of the Disclosure Schedule contains a list of all employees of
the Seller, along with the position and the annual rate of compensation of each
such person.  No employee of the Seller has executed a non-competition agreement
with the Seller.  Section 2.21 of the Disclosure Schedule contains a list of all
employees of the Seller who are not citizens of
 
- 18 -

--------------------------------------------------------------------------------


the United States.  To the knowledge of the Seller, as of the date of this
Agreement, no Transferring Employee has any plans to terminate employment with
the Seller (other than for the purpose of accepting employment with the Buyer
following the Closing) or not to accept employment with the Buyer.  The Seller
is in compliance in all material respects with all applicable laws relating to
the hiring and employment of employees.
 
(b)  The Seller is not a party to or bound by any collective bargaining
agreement, nor has any of them experienced any strikes, grievances, claims of
unfair labor practices or other collective bargaining disputes.  The Seller has
no knowledge of any organizational effort made or threatened, either currently
or within the past two years, by or on behalf of any labor union with respect to
employees of the Seller.
 
2.22  Employee Benefits.
 
(a)  Section 2.22(a) of the Disclosure Schedule contains a complete and accurate
list of all Seller Plans.  Complete and accurate copies of (i) all Seller Plans
which have been reduced to writing, (ii) written summaries of all unwritten
Seller Plans, (iii) all related trust agreements, insurance contracts and
summary plan descriptions, and (iv) all annual reports filed on IRS Form 5500,
5500C or 5500R and (for all funded plans) all plan financial statements for the
last five plan years for each Seller Plan, have been delivered to the Buyer.
 
(b)  Each Seller Plan has been administered in all material respects in
accordance with its terms and each of the Seller and the ERISA Affiliates has in
all material respects met its obligations with respect to each Seller Plan and
has made all required contributions thereto.  The Seller, each ERISA Affiliate
and each Seller Plan are in compliance in all material respects with the
currently applicable provisions of ERISA and the Code and the regulations
thereunder (including Section 4980 B of the Code, Subtitle K, Chapter 100 of the
Code and Sections 601 through 608 and Section 701 et seq. of ERISA).  All
filings and reports as to each Seller Plan required to have been submitted to
the Internal Revenue Service or to the United States Department of Labor have
been duly submitted.  No Seller Plan has assets that include securities issued
by the Seller or any ERISA Affiliate.
 
(c)  There are no Legal Proceedings (except claims for benefits payable in the
normal operation of the Seller Plans and proceedings with respect to qualified
domestic relations orders) against or involving any Seller Plan or asserting any
rights or claims to benefits under any Seller Plan that could give rise to any
material liability.
 
(d)  All the Seller Plans that are intended to be qualified under Section 401(a)
of the Code have received determination letters from the Internal Revenue
Service or is maintained pursuant to a prototype plan that has received an
opinion letter from the Internal Revenue Service issued in conjunction with the
prototype plan, in each case to the effect that such Seller Plans are qualified
and the plans and the trusts related thereto are exempt from federal income
taxes under Sections 401(a) and 501(a), respectively, of the Code, no such
determination letter has been revoked and revocation has not been threatened,
and no such Seller Plan has been amended since the date of its most recent
determination letter or application therefor in any respect, and no act or
omission has occurred, that would adversely affect its qualification or
materially increase its cost.  Each Seller Plan which is required to satisfy
Section
 
- 19 -

--------------------------------------------------------------------------------


401(k)(3) or Section 401(m)(2) of the Code has been tested for compliance with,
and satisfies the requirements of Section 401(k)(3) and Section 401(m)(2) of the
Code for each plan year ending prior to the Closing Date.
 
(e)  Neither the Seller nor any ERISA Affiliate has ever maintained an Employee
Benefit Plan subject to Section 412 of the Code or Title IV of ERISA.
 
(f)  At no time has the Seller or any ERISA Affiliate been obligated to
contribute to any “multiemployer plan” (as defined in Section 4001(a)(3) of
ERISA).
 
(g)  There are no unfunded obligations under any Seller Plan providing benefits
after termination of employment to any employee of the Seller (or to any
beneficiary of any such employee), including but not limited to retiree health
coverage and deferred compensation, but excluding continuation of health
coverage required to be continued under Section 4980B of the Code or other
applicable law and insurance conversion privileges under state law.  The assets
of each Seller Plan which is funded are reported at their fair market value on
the books and records of such Seller Plan.
 
(h)  No act or omission has occurred and no condition exists with respect to any
Seller Plan that would subject the Seller or any ERISA Affiliate to (i) any
material fine, penalty, tax or liability of any kind imposed under ERISA or the
Code or (ii) any contractual indemnification or contribution obligation
protecting any fiduciary, insurer or service provider with respect to any Seller
Plan.
 
(i)  No Seller Plan is funded by, associated with or related to a “voluntary
employee’s beneficiary association” within the meaning of Section 501(c)(9) of
the Code.
 
(j)  Each Seller Plan is amendable and terminable unilaterally by the Seller at
any time without liability or expense to the Seller or such Seller Plan as a
result thereof (other than for benefits accrued through the date of termination
or amendment and reasonable administrative expenses related thereto) and no
Seller Plan, plan documentation or agreement, summary plan description or other
written communication distributed generally to employees by its terms prohibits
the Seller from amending or terminating any such Seller Plan.
 
(k)  Section 2.22(k) of the Disclosure Schedule discloses each: (i) agreement
with any stockholder, director, executive officer or Transferring Employee of
the Seller (A) the benefits of which are contingent, or the terms of which are
altered, upon the occurrence of a transaction involving the Seller of the nature
of any of the transactions contemplated by this Agreement, (B) providing any
term of employment or compensation guarantee or (C) providing severance benefits
or other benefits after the termination of employment of such director,
executive officer or Transferring Employee; (ii) agreement, plan or arrangement
under which any person may receive payments from the Seller that may be subject
to the tax imposed by Section 4999 of the Code or included in the determination
of such person’s “parachute payment” under Section 280G of the Code; and
(iii) agreement or plan binding the Seller, including any stock option plan,
stock appreciation right plan, restricted stock plan, stock purchase plan,
severance benefit plan or Seller Plan, any of the benefits of which will be
increased, or the vesting of the benefits of which will be accelerated, by the
occurrence of any of the transactions
 
- 20 -

--------------------------------------------------------------------------------


contemplated by this Agreement or the value of any of the benefits of which will
be calculated on the basis of any of the transactions contemplated by this
Agreement.
 
(l)  Section 2.22(l) of the Disclosure Schedule sets forth the policy of the
Seller with respect to accrued vacation, accrued sick time and earned time off
and the amount of such liabilities as of January 3, 2009.
 
(m)  Each Seller Plan that is a “nonqualified deferred compensation plan” (as
defined in Code Section 409A(d)(1)) has been operated since January 1, 2005 in
good faith compliance with Code Section 409A and IRS Notice 2005-1.  No Seller
Plan that is a “nonqualified deferred compensation plan” has been materially
modified (as determined under Notice 2005-1) after October 3, 2004.  No event
has occurred that would be treated by Code Section 409A(b) as a transfer of
property for purposes of Code Section 83.  No stock option or equity unit option
granted under any Seller Plan has an exercise price that has been or may be less
than the fair market value of the underlying stock or equity units (as the case
may be) as of the date such option was granted or has any feature for the
deferral of compensation other than the deferral of recognition of income until
the later of exercise or disposition of such option.
 
2.23  Environmental Matters.
 
(a)  The Seller has complied with all applicable Environmental Laws.  There is
no pending or, to the knowledge of the Seller, threatened civil or criminal
litigation, written notice of violation, formal administrative proceeding, or
investigation, inquiry or information request by any Governmental Entity,
relating to any Environmental Law involving the Seller.
 
(b)  The Seller has no liabilities or obligations arising from the release of
any Materials of Environmental Concern into the environment.
 
(c)  The Seller is not a party to or bound by any court order, administrative
order, consent order or other agreement with any Governmental Entity entered
into in connection with any legal obligation or liability arising under any
Environmental Law.
 
(d)  Set forth in Section 2.23(d) of the Disclosure Schedule is a list of all
documents (whether in hard copy or electronic form) that contain any
environmental reports, investigations and audits relating to premises currently
or previously owned or operated by the Seller (whether conducted by or on behalf
of the Seller or a third party, and whether done at the initiative of the Seller
or directed by a Governmental Entity or other third party) which were issued or
conducted during the past five years and which the Seller (i) has possession of
or (ii) has knowledge of and access to.  A complete and accurate copy of each
such document has been provided to the Buyer.
 
(e)  The Seller is not aware of any material environmental liability of any
solid or hazardous waste transporter or treatment, storage or disposal facility
that has been used by the Seller.
 
2.24  Legal Compliance.  The Seller is currently conducting, and has at all
times since January 1, 2004 conducted, its business in material compliance with
each applicable law (including rules and regulations thereunder) of any federal,
state, local or foreign government, or
 
- 21 -

--------------------------------------------------------------------------------


any Governmental Entity, except for any violations or defaults that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Seller Material Adverse Effect.  The Seller has not received
any notice or communication from any Governmental Entity alleging material
noncompliance with any applicable law, rule or regulation.
 
2.25  Customers and Suppliers.  Section 2.25 of the Disclosure Schedule sets
forth a list of (a) each customer of the Seller during the last full fiscal year
or the interim period through the Most Recent Balance Sheet Date and the amount
of revenues accounted for by such customer during each such period and (b) each
supplier that of any product or service to the Seller.  To the Seller’s
knowledge, no such customer or supplier has indicated within the year prior to
the date of this Agreement that it will stop, or decrease the rate of, buying
products or services or supplying products or services, as applicable, to the
Seller.  No unfilled customer order or commitment obligating the Seller to
process, manufacture or deliver products or perform services will result in a
loss to the Seller upon completion of performance.
 
2.26  Permits.  Section 2.26 of the Disclosure Schedule sets forth a list of all
material Permits issued to or held by or required to be obtained for the
operation of the Seller’s business by the Seller.  Such listed Permits are the
only Permits that are required for the Seller to conduct its business as
presently conducted or as proposed to be conducted by the Seller, except for
those the absence of which, individually or in the aggregate, have not had and
would not reasonably be expected to have a Seller Material Adverse Effect.  Each
such Permit is in full force and effect; the Seller is in compliance in all
material respects with the terms of each such Permit; and, to the knowledge of
the Seller, no suspension or cancellation of such Permit is threatened and there
is no basis for believing that such Permit will not be renewable upon
expiration. Except as set forth in Section 2.26 of the Disclosure Schedule, each
such Permit is assignable by the Seller to the Buyer without the consent or
approval of any party and, to the knowledge of Seller, will continue in full
force and effect immediately following the Closing.
 
2.27  Certain Business Relationships With Affiliates.  Except as set forth in
Section 2.27 of the Disclosure Schedule, no Affiliate of the Seller (a) owns any
property or right, tangible or intangible, which is used in the business of the
Seller, (b) has any claim or cause of action against the Seller, or (c) owes any
money to, or is owed any money by, the Seller (other than wages or other
compensation owed to employees of the Company or fees payable to its directors
in their capacity as such).  Section 2.27 of the Disclosure Schedule describes
any transactions or relationships between the Seller and any Affiliate thereof
which occurred or have existed since the beginning of the time period covered by
the Financial Statements.
 
2.28  Brokers’ Fees.  The Seller has no liability or obligation to pay any fees
or commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.
 
2.29  Books and Records.  The minute books and other similar records of the
Seller contain complete and accurate records of all actions taken at any
meetings of the Seller’s stockholders, Board of Directors or any committee
thereof and of all written consents executed in lieu of the holding of any such
meeting.  The books and records of the Seller accurately reflect the assets,
liabilities, business, financial condition and results of operations of the
Seller and have been maintained in accordance with good business and bookkeeping
practices.  Section 2.29 of
 
- 22 -

--------------------------------------------------------------------------------


the Disclosure Schedule contains a list of all bank accounts and safe deposit
boxes of the Seller and the names of persons having signature authority with
respect thereto or access thereto.
 
2.30  Government Contracts.
 
(a)  The Seller has not been suspended or debarred from bidding on contracts or
subcontracts with any Governmental Entity; no such suspension or debarment has,
to the Seller’s knowledge, been threatened or initiated; and to the Seller’s
knowledge the consummation of the transactions contemplated by this Agreement
will not result in any such suspension or debarment of the Seller or the
Buyer.  To the Seller’s knowledge, the Seller has not been and is not now being
audited or investigated by the United States Government Accounting Office, the
United States Department of Defense or any of its agencies, the Defense Contract
Audit Agency, the contracting or auditing function of any Governmental Entity
with which it is contracting, the United States Department of Justice, the
Inspector General of the United States Governmental Entity, or any prime
contractor with a Governmental Entity; nor, to the knowledge of the Seller, has
any such audit or investigation been threatened.  To the knowledge of the
Seller, there is no valid basis for (i) the suspension or debarment of the
Seller from bidding on contracts or subcontracts with any Governmental Entity or
(ii) any claim (including any claim for return of funds to the Government)
pursuant to an audit or investigation by any of the entities named in the
foregoing sentence.  The Seller has no agreements, contracts or commitments
which require it to obtain or maintain a security clearance with any
Governmental Entity.
 
(b)  To the knowledge of the Seller, with respect to any of its contracts or
subcontracts with any Governmental Entity, no basis exists for a termination for
default, a stop work order or any similar action; and the Seller has no reason
to believe that funding may not be provided under any contract or subcontract
with any Governmental Entity in the upcoming federal fiscal year.
 
2.31  Solvency.  Immediately after giving effect to the transactions
contemplated by this Agreement, the Seller shall be able to pay its debts as
they become due in the ordinary course of business as proposed to be conducted
by the Seller and shall have assets reasonably calculated at fair market value
greater than the amounts required to pay its debts (including a reasonable
estimate of the amount of all contingent liabilities).  Immediately after giving
effect to the transactions contemplated by this Agreement, the Seller shall have
adequate capital to carry on its business as proposed to be conducted by the
Seller.  No transfer of property is being made and no obligation is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Seller.
 
- 23 -

--------------------------------------------------------------------------------


            ARTICLE III
 
                REPRESENTATIONS AND WARRANTIES
                 OF THE BUYER PARENT AND THE BUYER
 
Each of the Buyer Parent and the Buyer jointly and severally represents and
warrants to the Seller that the statements contained in this Article III are
true and correct as of the date of this Agreement and will be true and correct
as of the Closing as though made as of the Closing.
 
3.1  Organization and Corporate Power.  Each of the Buyer Parent and the Buyer
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware.  Each of the Buyer Parent and the Buyer has all
requisite corporate power and authority to carry on the businesses in which it
is engaged and to own and use the properties owned and used by it.
 
3.2  Authorization of the Transaction.  Each of the Buyer Parent and the Buyer
has all requisite power and authority to execute and deliver this Agreement and
the Ancillary Agreements to which it is a party and to perform its obligations
hereunder and thereunder.  The execution and delivery by the Buyer Parent and
the Buyer of this Agreement and the Ancillary Agreements to which it is a party
and the consummation by the Buyer Parent and the Buyer of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action on the part of the Buyer Parent and the Buyer.  This
Agreement has been duly and validly executed and delivered by the Buyer Parent
and the Buyer and constitutes a valid and binding obligation of the Buyer Parent
and the Buyer, enforceable against each in accordance with its terms subject to
the Enforceability Exception.
 
3.3  Noncontravention.  Neither the execution and delivery by the Buyer Parent
or the Buyer of this Agreement or the Ancillary Agreements, nor the consummation
by the Buyer Parent or the Buyer of the transactions contemplated hereby or
thereby, will (a) conflict with or violate any provision of the Certificate of
Incorporation or bylaws of the Buyer Parent or the Buyer, (b) require on the
part of the Buyer Parent or the Buyer any filing with, or permit, authorization,
consent or approval of, any Governmental Entity, (c) conflict with, result in
breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the acceleration of obligations under, create in any
party any right to terminate, modify or cancel, or require any notice, consent
or waiver under, any contract or instrument to which the Buyer Parent or the
Buyer is a party or by which either is bound or to which any of their respective
assets is subject, except for (i) any conflict, breach, default, acceleration,
termination, modification or cancellation which would not adversely affect the
consummation of the transactions contemplated hereby, (ii) any notice, consent
or waiver the absence of which would not adversely affect the consummation of
the transactions contemplated hereby or (iii) the consent of City National Bank
as required by the Amended and Restated Credit and Security Agreement between
the Buyer Parent, City National Bank and the subsidiaries of the Buyer Parent
named therein, dated as of March 6, 2006, as amended (which consent shall be
obtained by the Buyer Parent prior to the Closing), or (d) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Buyer
Parent or the Buyer or any of their respective properties or assets.
 
- 24 -

--------------------------------------------------------------------------------


3.4  Brokers’ Fees.  Neither the Buyer nor the Buyer Parent has any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.
 
3.5  Acknowledgement.  Each of the Buyer and the Buyer Parent acknowledges and
agrees that it has conducted its own independent review and analysis of the
business, assets, condition and operations of the Seller.
 
3.6  Sufficient Funds.  The Buyer currently has and, at the Closing will have,
sufficient funds available to consummate the transactions contemplated by this
Agreement and to pay the Purchase Price and all fees and expenses related to the
transactions contemplated by this Agreement for which the Buyer and the Buyer
Parent are responsible hereunder.
 
ARTICLE IV
 
PRE-CLOSING COVENANTS
 
4.1  Closing Efforts.  Each of the Parties shall use its Reasonable Best Efforts
to take all actions and to do all things necessary, proper or advisable to
consummate the transactions contemplated by this Agreement, including using its
Reasonable Best Efforts to cause (i) its representations and warranties to
remain true and correct in all material respects through the Closing Date and
(ii) the conditions to the obligations of the other Parties to consummate the
transactions contemplated by this Agreement to be satisfied.  Each of the
Parties agrees that it shall not take any action or fail to take any action
permitted by this Agreement with the knowledge that such action or failure to
take action would result in (i) any of the representations and warranties of
such Party set forth in this Agreement not being true and correct at the Closing
or (ii) any of the conditions to the Closing set forth in Article V not being
satisfied.
 
4.2  Governmental and Third-Party Notices and Consents.
 
(a)  Each Party shall use its Reasonable Best Efforts to obtain, at its expense,
all waivers, permits, consents, approvals or other authorizations from
Governmental Entities, and to effect all registrations, filings and notices with
or to Governmental Entities, as may be required for such Party to consummate the
transactions contemplated by this Agreement and to otherwise comply with all
applicable laws and regulations in connection with the consummation of the
transactions contemplated by this Agreement.
 
(b)  The Seller shall use its Reasonable Best Efforts to obtain, at its expense,
all such waivers, consents or approvals from third parties, and to give all such
notices to third parties, as listed or are required to be listed in the
Disclosure Schedule.
 
(c)  If (i) any of the Assigned Contracts or other assets or rights constituting
Acquired Assets may not be assigned and transferred by the Seller to the Buyer
(as a result of either the provisions thereof or applicable law) without the
consent or approval of a third party, (ii) the Seller, after using its
Reasonable Best Efforts, is unable to obtain such consent or approval prior to
the Closing and (iii) the Closing occurs nevertheless, then (A) such Assigned
Contracts and/or other assets or rights shall not be assigned and transferred by
the Seller to the Buyer at the Closing and the Buyer shall not assume the
Seller’s liabilities or obligations with
 
- 25 -

--------------------------------------------------------------------------------


respect thereto at the Closing, (B) the Seller shall continue to use its
Reasonable Best Efforts to obtain the necessary consent or approval as soon as
practicable after the Closing, (C) upon the obtaining of such consent or
approval, the Buyer and the Seller shall execute such further instruments of
conveyance (in substantially the form executed at the Closing) as may be
necessary to assign and transfer such Assigned Contracts and/or other assets or
rights (and the associated liabilities and obligations of the Seller) to the
Buyer and (D) from and after the Closing until the assignment of each such
Assigned Contract pursuant to clause (C) above, to the extent permissible under
the applicable Assigned Contract, the Buyer shall perform and fulfill, on a
subcontractor or sublicensee basis, as applicable, the obligations of the Seller
to be performed under such Assigned Contract, and the Seller shall promptly
remit to the Buyer all payments received by it under such Assigned Contract for
services performed during such period.
 
4.3  Stockholder Approval.
 
(a)  The Seller shall use its Reasonable Best Efforts to obtain, as promptly as
practicable, the Requisite Stockholder Approval, either at a special meeting of
stockholders or pursuant to a written stockholder consent, all in accordance
with the applicable requirements of the Oklahoma General Corporation Act.  In
connection with such special meeting of stockholders or written stockholder
consent, the Seller shall provide the Disclosure Statement to its stockholders
entitled to vote on the sale of the Acquired Assets.  The Buyer agrees to
cooperate with the Seller in the preparation of the Disclosure Statement.  The
Seller agrees not to distribute the Disclosure Statement until the Buyer has had
a reasonable opportunity to review and comment on the Disclosure Statement and
the Disclosure Statement has been approved by the Buyer (which approval may not
be unreasonably withheld, conditioned or delayed).  If the Requisite Stockholder
Approval is obtained by means of a written consent, the Seller shall send,
pursuant to Section 1073.F of the Oklahoma General Corporation Act, a written
notice (together with a copy of the Disclosure Statement) to all stockholders of
the Seller who have not consented in writing and who, if the action had been
taken at a meeting, would have been entitled to notice of the meeting informing
them that the sale of the Acquired Assets as contemplated by this Agreement was
approved by the stockholders of the Seller holding not less than the minimum
number of votes necessary to authorize the sale of the Acquired Assets in
accordance with the Oklahoma General Corporation Act.
 
(b)  The Seller, acting through its Board of Directors, shall include in the
Disclosure Statement the unanimous recommendation of its Board of Directors that
the stockholders of the Seller vote in favor of the adoption of this Agreement
and the approval of the transactions contemplated by this Agreement.
 
(c)  The Seller shall ensure that the Disclosure Statement does not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in light of the circumstances under which
they were made, not misleading (provided that the Seller shall not be
responsible for the accuracy or completeness of any information concerning the
Buyer furnished by the Buyer in writing for inclusion in the Disclosure
Statement).
 
- 26 -

--------------------------------------------------------------------------------


(d)  The Buyer shall ensure that any information furnished by the Buyer to the
Seller in writing for inclusion in the Disclosure Statement does not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in light of the circumstances under which
they were made, not misleading.
 
(e)  Tulsa National Bancshares, Inc. (the “Principal Stockholder”) agrees (i) to
vote all shares of capital stock of the Seller that are beneficially owned by it
in favor of the adoption of this Agreement and the approval of the transactions
contemplated by this Agreement, which is the only stockholder approval required
to approve this Agreement and the transactions contemplated thereby, and
(ii) not to vote any such shares in favor of any other acquisition (whether by
way of merger, consolidation, share, exchange, stock purchase or asset purchase)
of all or a majority of the outstanding capital stock or assets of the Seller.
 
4.4  Operation of Business.  Except as contemplated by this Agreement, during
the period from the date of this Agreement to the Closing, the Seller shall
conduct its operations in the Ordinary Course of Business and in compliance with
all applicable laws and regulations and, to the extent consistent therewith, use
its Reasonable Best Efforts to preserve intact its current business
organization, keep its physical assets in good working condition, keep available
the services of its current officers and employees and preserve its
relationships with customers, suppliers and others having business dealings with
it to the end that its goodwill and ongoing business shall not be impaired in
any material respect.  Without limiting the generality of the foregoing, prior
to the Closing, the Seller shall not, without the written consent of the Buyer:
 
(a)  issue or sell any stock or other securities of the Seller or any options,
warrants or other rights to acquire any such stock or other securities (except
pursuant to the conversion or exercise of options, warrants or other convertible
securities outstanding on the date hereof);
 
(b)  declare, set aside or pay any dividend or other distribution (whether in
cash, stock or property or any combination thereof) in respect of its capital
stock;
 
(c)  except for short-term debt necessary to fund cash flow operations, not to
exceed in the aggregate $100,000, create, incur or assume any indebtedness
(including obligations in respect of capital leases); assume, guarantee, endorse
or otherwise become liable or responsible (whether directly, contingently or
otherwise) for the obligations of any other person or entity; or make any loans,
advances or capital contributions to, or investments in, or grant any discounts
to, any other person or entity, in each case other than in the Ordinary Course
of Business;
 
(d)  enter into, adopt or amend any Employee Benefit Plan or any employment or
severance agreement or arrangement of the type described in Section 2.22(k) or
(except for normal increases in the Ordinary Course of Business for employees
who are not Affiliates) increase in any manner the compensation or fringe
benefits of, or materially modify the employment terms of, its directors,
officers or employees, generally or individually, or pay any bonus or other
benefit to its directors, officers or employees (except for existing payment
obligations listed in Section 2.22 of the Disclosure Schedule) or hire any new
officers or (except
 
- 27 -

--------------------------------------------------------------------------------


in the Ordinary Course of Business) any new employees or terminate any current
officers or employees (except for cause in the Ordinary Course of Business);
 
(e)  acquire, sell, lease, license or dispose of any assets or property
(including real property or any shares or other equity interests in or
securities of any corporation, partnership, association or other business
organization or division thereof), other than purchases and sales of assets in
the Ordinary Course of Business, or form any Subsidiary;
 
(f)  mortgage or pledge any of its securities, property or assets or subject any
such securities, property or assets to any Security Interest;
 
(g)  discharge or satisfy any Security Interest or pay any obligation or
liability other than in the Ordinary Course of Business;
 
(h)  amend its charter, by-laws or other organizational documents in a manner
that could have an adverse effect on the transactions contemplated by this
Agreement;
 
(i)  change its accounting methods, principles or practices, except insofar as
may be required by a generally applicable change in GAAP, or make any new
elections, or changes to any current elections, with respect to Taxes that
affect the Acquired Assets;
 
(j)  enter into, amend, terminate, take or omit to take any action that would
constitute a violation of or default under, or waive any rights under, any
contract, agreement or Permit of a nature listed or required to be listed in
Section 2.12, Section 2.13, Section 2.15 or Section 2.26 of the Disclosure
Schedule, except in the Ordinary Course of Business, involving payments no
greater than $10,000 per annum and having a term no longer than twelve months;
 
(k)  make or commit to make any capital expenditure in excess of $10,000 in the
aggregate;
 
(l)  institute or settle any Legal Proceeding;
 
(m)  engage in any transaction with any related or affiliated party, except in
the Ordinary Course of Business; or
 
(n)  agree in writing or otherwise to take any of the foregoing actions.
 
4.5  Access to Information.
 
(a)  The Seller shall permit representatives of the Buyer to have full access
(at all reasonable times, and in a manner so as not to interfere with the normal
business operations of the Seller) to all premises, properties, financial, tax
and accounting records (including the work papers of the Seller’s independent
accountants), contracts, other records and documents, and personnel, of or
pertaining to the Seller for the purpose of performing such inspections and
tests as the Buyer deems necessary or appropriate.
 
(b)  Within 15 days after the end of each month ending prior to the Closing (or,
if later, within five days after the date of this Agreement), beginning with
October 2008, the
 
- 28 -

--------------------------------------------------------------------------------


Seller shall furnish to the Buyer an unaudited income statement for such month
and a balance sheet as of the end of such month, prepared on a basis consistent
with the Financial Statements; provided, however, that the Seller shall not be
required to deliver the financial information for December 2008 until the
earlier of January 31, 2009 or the Closing.  Such financial statements shall
present fairly the financial condition and results of operations of the Seller
as of the dates thereof and for the periods covered thereby, and shall be
consistent with the books and records of the Seller.
 
4.6  Exclusivity.
 
(a)  From the date of this Agreement until the earlier of (i) the Closing and
(ii) the termination of this Agreement (the “Exclusivity Period”), the Seller
and the Principal Stockholder shall not, and the Seller shall require each of
its officers, directors, employees, representatives and agents not to, directly
or indirectly, (i) initiate, solicit, encourage or otherwise facilitate any
inquiry, proposal, offer or discussion with any party (other than the Buyer)
concerning any merger, reorganization, consolidation, recapitalization, business
combination, liquidation, dissolution, share exchange, sale of stock, sale of
material assets or similar business transaction involving the Seller or any
division of the Seller, (ii) furnish any non-public information concerning the
business, properties or assets of the Seller or any division of the Seller to
any party (other than the Buyer), (iii) engage in discussions or negotiations
with any party (other than the Buyer) concerning any such transaction, or (iv)
enter in any agreement with any party (other than the Buyer) concerning any such
transaction.
 
(b)  Upon execution of this Agreement, the Seller and the Principal Stockholder
shall immediately notify any party with which discussions or negotiations of the
nature described in paragraph (a) above were pending that the Seller or the
Principal Stockholder, as applicable, is terminating such discussions or
negotiations.  If, during the Exclusivity Period, the Seller or the Principal
Stockholder receives any inquiry, proposal or offer of the nature described in
paragraph (a) above, the Seller or the Principal Stockholder, as applicable,
shall, within two business days after such receipt, notify the Buyer of its
receipt of such inquiry, proposal or offer.
 
4.7  FIRPTA Tax Certificate.  Within 2 days prior to the Closing, the Seller
shall deliver or cause to be delivered to the Buyer a certification that the
Seller is not a foreign person in accordance with the Treasury Regulations under
Section 1445 of the Code.  If the Seller has not provided the certification
described above to the Buyer on or before the Closing Date, the Buyer shall be
permitted to withhold any amount required to be withheld under Section 1445 of
the Code.
 
4.8  Notice of Developments.  The Seller will give prompt written notice to the
Buyer of any development occurring after the date of this Agreement, or any item
about which the Seller did not have knowledge on the date of this Agreement,
which causes or reasonably would be expected to cause a breach of any of the
representations and warranties in Article 2.  The Seller will give prompt
written notice to the Buyer if, prior to the Closing, the Seller becomes aware
that any Transferring Employee has any plans to terminate employment with the
Seller (other than for the purpose of accepting employment with the Buyer
following the Closing) or not to accept employment with the Buyer.  The Seller
will give prompt written notice to the
 
- 29 -

--------------------------------------------------------------------------------


Buyer if, prior to the Closing, any customer or supplier indicates that it will
stop, or decrease the rate of, buying products or services or supplying products
or services, as applicable, to the Seller.  The Buyer will give prompt written
notice to the Seller of any development occurring after the date of this
Agreement, or any item about which the Buyer did not have knowledge on the date
of this Agreement, which causes or reasonably would be expected to cause a
breach of any of the representations and warranties in Article 3.  No disclosure
by any Party pursuant to this Section 4.8 will be deemed to amend or supplement
the Disclosure Schedule or to prevent or cure any misrepresentation or breach of
any representation, warranty, or covenant by any Party.
 
4.9  Confidentiality.  Except as may be required by law or regulation or as
otherwise expressly contemplated herein, no Party or their respective
Affiliates, employees, agents and representatives will disclose to any entity or
person the existence of this Agreement, the subject matter or terms hereof or
any Confidential Information concerning the business or affairs of any other
Party that it may have acquired from such Party in the course of pursuing the
transactions contemplated hereby without the prior written consent of the Seller
or the Buyer, as the case may be; provided, however, any Party may disclose any
such Confidential Information as follows:  (a) to such Party’s Affiliates and
its or its Affiliates’ employees, lenders, counsel, or accountants, the actions
for which the applicable Party will be responsible; (b) to comply with any
applicable law or order, including without limitation the requirements of the
Securities Act, the Exchange Act and the rules promulgated thereunder, provided
that prior to making any such disclosure the Party making the disclosure
notifies the other Party of any action of which it is aware which may result in
disclosure; (c) to the extent that the Confidential Information is or becomes
generally available to the public through no fault of the Party or its
Affiliates making such disclosure; (d) to the extent that the same information
is in the possession (on a non-confidential basis) of the Party making such
disclosure prior to receipt of such Confidential Information; (e) to the extent
that the Party that received the Confidential Information independently develops
the same information without in any way relying on any Confidential Information;
or (f) to the extent that the same information becomes available to the Party
making such disclosure on a non-confidential basis from a source other than a
Party or its Affiliates, which source, to the disclosing Party’s knowledge, is
not prohibited from disclosing such information by a legal, contractual or
fiduciary obligation to the other Party.  If this Agreement is Terminated, each
Party will return or destroy as much of the Confidential Information concerning
the other Party as the Parties that have provided such information may
reasonably request.
 
ARTICLE V
 
CONDITIONS TO CLOSING
 
5.1  Conditions to Obligations of each Party.  The respective obligations of
each Party to consummate the transactions contemplated by this Agreement to be
consummated at the Closing are subject to the receipt of the Requisite
Stockholder Approval of the sale of the Acquired Assets by the Seller to the
Buyer as contemplated by this Agreement.
 
5.2  Conditions to Obligations of the Buyer.  The obligation of the Buyer to
consummate the transactions contemplated by this Agreement to be consummated at
the Closing is subject to the satisfaction of the following additional
conditions:
 
- 30 -

--------------------------------------------------------------------------------


(a)  the Seller shall have obtained at its own expense (and shall have provided
copies thereof to the Buyer) all of the consents to assignment listed on
Schedule 5.2(a);
 
(b)  the representations and warranties of the Seller set forth in the first
sentence of Section 2.1 and in Section 2.3 and any representations and
warranties of the Seller set forth in this Agreement that are qualified as to
materiality shall be true and correct in all respects, and all other
representations and warranties of the Seller set forth in this Agreement shall
be true and correct in all material respects, in each case as of the date of
this Agreement and as of the Closing as though made as of the Closing, except to
the extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties shall be true
and correct, or true and correct in all material respects, as applicable, as of
such date);
 
(c)  the Seller shall have performed or complied with its agreements and
covenants required to be performed or complied with under this Agreement as of
or prior to the Closing;
 
(d)  no Legal Proceeding shall be pending or threatened wherein an unfavorable
judgment, order, decree, stipulation or injunction would (i) prevent
consummation of the transactions contemplated by this Agreement, (ii) cause the
transactions contemplated by this Agreement to be rescinded following
consummation or (iii) affect adversely the right of the Buyer to own, operate or
control any of the Acquired Assets, or to conduct the business of the Seller as
currently conducted, following the Closing, and no such judgment, order, decree,
stipulation or injunction shall be in effect;
 
(e)  the Seller shall have delivered to the Buyer the Seller Certificate;
 
(f)  the Seller shall have delivered to the Buyer a Payment Direction Letter
directing the Seller to pay a portion of the Closing Payment to pay off the
capital lease obligations with respect to the Acquired Assets;
 
(g)  the Seller shall have delivered to the Buyer a pro forma balance sheet
estimating the value only of the Acquired Assets and the Assumed Liabilities at
the Closing Date, together with a certificate, signed by the principal financial
officer of the Seller, that such balance sheet represents its good faith
estimate of the value of the Acquired Assets and the Assumed Liabilities at the
Closing Date;
 
(h)  the Seller shall have delivered to the Buyer an update, as of the date
prior to the Closing Date, of each list contained in the Disclosure Schedule
that lists or describes Acquired Assets (including the lists set forth in
Sections 2.10(c), 2.12, 2.13, 2.15, 2.18, 2.22(a) and 2.26 of the Disclosure
Schedule);
 
(i)  the Seller shall have delivered to the Buyer documents evidencing the
release or termination of all Security Interests on the Acquired Assets, and
copies of filed UCC termination statements with respect to all UCC financing
statements evidencing Security Interests;
 
- 31 -

--------------------------------------------------------------------------------


(j)  the Seller shall have delivered to the Buyer a good standing certificate
with respect to the Seller issued by the Secretary of State of the State of
Oklahoma;
 
(k)  the Seller shall have provided to the Buyer all necessary documentation of
(i) compliance with any applicable environmental transfer statute and (ii)
transfer of all material Permits required under Environmental Laws;
 
(l)  the Buyer shall have received executed Non-Competition Agreements in the
form attached hereto as Exhibit F from the following officers and employees of
Seller: Keith Fulton and Daniel Payne;
 
(m)  the Buyer shall have received from counsel to the Seller an opinion in
substantially the form attached hereto as Exhibit G, addressed to the Buyer and
dated as of the Closing Date;
 
(n)  the Buyer shall have entered into an agreement with Tulsa National Bank to
provide automated clearing house processing and other services to be mutually
agreed between the Buyer and Tulsa National Bank;
 
(o)  the Seller shall have delivered to the Buyer a waiver in the form attached
hereto as Exhibit H, executed by Gary Burton; and
 
(p)  the Buyer shall have received such other certificates and instruments
(including certificates of good standing of the Seller in its jurisdiction of
organization and the various foreign jurisdictions in which it is qualified,
certified charter documents, certificates as to the incumbency of officers and
the adoption of authorizing resolutions, and a cross-receipt) as it shall
reasonably request in connection with the Closing.
 
5.3  Conditions to Obligations of the Seller.  The obligation of the Seller to
consummate the transactions contemplated by this Agreement to be consummated at
the Closing is subject to the satisfaction of the following additional
conditions:
 
(a)  the representations and warranties of the Buyer Parent and the Buyer set
forth in the first sentence of Section 3.1 and in Section 3.2 and any
representations and warranties of the Buyer Parent and the Buyer set forth in
this Agreement that are qualified as to materiality shall be true and correct in
all respects, and all other representations and warranties of the Buyer Parent
and the Buyer set forth in this Agreement shall be true and correct in all
material respects, in each case as of the date of this Agreement and as of the
Closing as though made as of the Closing, except to the extent such
representations and warranties are specifically made as of a particular date (in
which case such representations and warranties shall be true and correct as of
such date);
 
(b)  the Buyer Parent and the Buyer shall have performed or complied with their
respective agreements and covenants required to be performed or complied with
under this Agreement as of or prior to the Closing;
 
(c)  no Legal Proceeding shall be pending or threatened wherein an unfavorable
judgment, order, decree, stipulation or injunction would (i) prevent
consummation
 
- 32 -

--------------------------------------------------------------------------------


of the transactions contemplated by this Agreement or (ii) cause the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect;
 
(d)  the Buyer Parent shall have delivered to the Seller the Buyer Parent
Certificate, and the Buyer shall have delivered to the Seller the Buyer
Certificate; and
 
(e)  the Seller shall have received such other certificates and instruments
(including certificates of good standing of the Buyer in its jurisdiction of
organization, certificates as to the incumbency of officers and the adoption of
authorizing resolutions, and a cross-receipt) as it shall reasonably request in
connection with the Closing.
 
ARTICLE VI
 
POST-CLOSING COVENANTS
 
6.1  Proprietary Information.  From and after the Closing, the Seller shall not
disclose or make use of (except to pursue its rights under this Agreement or the
Ancillary Agreements), and shall use its reasonable best efforts to cause all of
its Affiliates not to disclose or make use of, any knowledge, information or
documents of a confidential nature or not generally known to the public with
respect to Acquired Assets, the Seller’s business or the Buyer or its business
(including the financial information, technical information or data relating to
the Seller’s products and names of customers of the Seller), as well as filings
and testimony (if any) presented in the course of any arbitration of a Dispute
pursuant to Section 7.3 and the arbitral award and the Arbitrator’s reasons
therefor relating to the same), except to the extent that such knowledge,
information or documents shall have become public knowledge other than through
improper disclosure by the Seller or an Affiliate.  For a period of two years
following the Closing Date, the Seller shall enforce, for the benefit of the
Buyer, all confidentiality, invention assignments and similar agreements between
the Seller and any other party relating to the Acquired Assets or the business
of the Seller which are not Assigned Contracts; provided that the Buyer shall
pay the reasonable expenses of the Seller in connection with such enforcement.
 
6.2  Solicitation and Hiring.  For a period of two years after the Closing Date,
the Seller shall not, either directly or indirectly (including through an
Affiliate), (a) solicit or attempt to induce any Restricted Employee to
terminate his employment with the Buyer or any subsidiary of the Buyer or (b)
hire or attempt to hire any Restricted Employee; provided, that this clause
(b) shall not apply to (i) any individual whose employment with the Buyer or a
subsidiary of the Buyer has been terminated for a period of six months or longer
or (ii) any Restricted Employee who independently responded to a general
solicitation for employment by Seller not specifically targeting such Restricted
Employee.  For a period of two years following the Closing Date, the Seller
shall enforce, for the benefit of the Buyer, all non-solicitation and non-hiring
assignments and similar agreements between the Seller and any other party which
are not Assigned Contracts; provided that the Buyer shall pay the reasonable
expenses of the Seller in connection with such enforcement.
 
6.3  Non-Competition.
 
- 33 -

--------------------------------------------------------------------------------


(a)  For a period of two years after the Closing Date, the Seller shall not,
either directly or indirectly as a stockholder, investor, partner, consultant or
otherwise, (i) design, develop, manufacture, market, sell or license any product
or provide any service anywhere in the world which is competitive with any
product designed, developed (or under development), manufactured, sold or
licensed or any service provided by the Seller within the three-year period
prior to the Closing Date or (ii) engage anywhere in the world in any business
competitive with the business of the Seller as conducted immediately prior to
the Closing; provided, however, that nothing in this Section 6.3 shall prohibit
the Seller from further developing and engaging in business with respect to the
“Method & System to Accept and Settle Transaction Payments for an Unbanked
Customer” concept currently being developed by the Seller.  For a period of two
years following the Closing Date, the Seller shall enforce, for the benefit of
the Buyer, all non-competition and similar agreements between the Seller and any
other party which are not Assigned Contracts; provided that the Buyer shall pay
the reasonable expenses of the Seller in connection with such enforcement.
 
(b)  The Seller agrees that the duration and geographic scope of the
non-competition provision set forth in this Section 6.3 are reasonable.  In the
event that any court determines that the duration or the geographic scope, or
both, are unreasonable and that such provision is to that extent unenforceable,
the Parties agree that the provision shall remain in full force and effect for
the greatest time period and in the greatest area that would not render it
unenforceable.  The Parties intend that this non-competition provision shall be
deemed to be a series of separate covenants, one for each and every county of
each and every state of the United States of America and each and every
political subdivision of each and every country outside the United States of
America where this provision is intended to be effective.
 
(c)  The Seller shall, and shall use its reasonable best efforts to cause its
controlled Affiliates to, refer all inquiries regarding the business, products
and services of the Seller to the Buyer.
 
6.4  Tax Matters.  The parties hereto agree that all applicable excise, sales,
transfer, documentary, filing, recordation, ad valorem and other similar taxes,
levies, fees and charges, (including all real estate transfer taxes and
conveyance and recording fees, if any) (“Transfer Taxes”), that may be imposed
upon, or payable or collectible or incurred in connection with the purchase and
sale of the Acquired Assets pursuant to this Agreement shall be borne
by Seller.  At the Closing, the Seller shall provide for the payment of all such
Transfer Taxes.  The Seller shall timely file all necessary Tax Returns and
shall provide evidence to the Buyer of the payment of such Transfer Taxes and
filing of related Tax Returns.  The parties shall cooperate with each other with
respect to the actions set forth in this Section 6.4 and to minimize any
Transfer Tax to the extent that it is legally permissible.
 
6.5  Sharing of Data.
 
(a)  The Seller shall have the right for a period of seven years following the
Closing Date to have reasonable access to such books, records and accounts,
including financial and tax information, correspondence, production records,
employment records and other records that are transferred to the Buyer pursuant
to the terms of this Agreement for the limited purposes of concluding its
involvement in the business conducted by the Seller prior to the Closing Date,
 
- 34 -

--------------------------------------------------------------------------------


preparing the Draft Closing Balance Sheet and complying with its obligations
under applicable securities, tax, environmental, employment or other laws and
regulations.  The Buyer shall have the right for a period of seven years
following the Closing Date to have reasonable access to those books, records and
accounts, including financial and accounting records (including the work papers
of the Seller’s independent accountants, to the extent the Seller is able to
provide same), tax records, correspondence, production records, employment
records and other records that are retained by the Seller pursuant to the terms
of this Agreement to the extent that any of the foregoing is needed by the Buyer
for the purpose of conducting the business of the Seller after the Closing and
complying with its obligations under applicable securities, tax, environmental,
employment or other laws and regulations.  Neither the Buyer nor the Seller
shall destroy any such books, records or accounts retained by it without first
providing the other Party with the opportunity to obtain or copy such books,
records, or accounts at such other Party’s expense.
 
(b)  Promptly upon request by the Buyer made at any time during the seven years
following the Closing Date, the Seller shall authorize the release to the Buyer
of all files pertaining to the Seller, the Acquired Assets or the business or
operations of the Seller held by any federal, state, county or local
authorities, agencies or instrumentalities.
 
6.6  Use of Name.  Neither the Seller nor the Principal Stockholder shall use or
permit any controlled Affiliate to use, the name “ChoicePay” or any name
reasonably similar thereto after the Closing Date in connection with any
business related to, competitive with, or an outgrowth of, the business
conducted by the Seller on the date of this Agreement.  Within fifteen days
following the Closing, the Seller shall amend its Certificate of Incorporation
and discontinue the use or display of other materials (including stationery,
business cards and websites) using the “ChoicePay” name to comply with this
provision.
 
6.7  Cooperation in Litigation.  From and after the Closing Date, each Party
shall reasonably cooperate with the other in the defense or prosecution of any
litigation or proceeding already instituted or which may be instituted hereafter
against or by such other Party relating to or arising out of the conduct of the
business of the Seller or the Buyer prior to or after the Closing Date (other
than litigation among the Parties and/or their Affiliates arising out of the
transactions contemplated by this Agreement).  The Party requesting such
cooperation shall pay the reasonable out-of-pocket expenses incurred in
providing such cooperation (including reasonable legal fees and disbursements)
by the Party providing such cooperation and by its officers, directors,
employees and agents, but shall not be responsible for reimbursing such Party or
its officers, directors, employees and agents, for their time spent in such
cooperation.
 
6.8  Collection of Accounts Receivable.  The Seller agrees that it shall forward
promptly to the Buyer any monies, checks or instruments received by the Seller
after the Closing Date with respect to the accounts receivable purchased by the
Buyer from the Seller pursuant to this Agreement.  The Seller shall provide to
the Buyer such reasonable cooperation as the Buyer may request with respect to
the collection of any such accounts receivable, provided the Buyer pays the
reasonable out-of-pocket expenses of the Seller and its officers, directors and
employees incurred in providing such assistance.  The Seller hereby grants to
the Buyer a power of attorney to endorse and cash any checks or instruments
payable or endorsed to the Seller or its order
 
- 35 -

--------------------------------------------------------------------------------


which are received by the Buyer and which relate to accounts receivable
purchased by the Buyer from the Seller.
 
6.9  Employees.  Effective as of the Closing, the Seller shall terminate the
employment of each of its employees designated on Schedule 6.9 attached hereto
(which may be updated prior to the Closing by the mutual agreement of the Buyer
and the Seller) (the “Transferring Employees”).  The Buyer shall offer to each
Transferring Employee and be permitted to offer to each other employee of
Seller, employment terminable at the will of the Buyer, at such employee’s
current salary and with benefits substantially equivalent to the benefits
provided to current employees of the Buyer Parent.  The Seller hereby consents
to the hiring of any such employees by the Buyer and waives, with respect to the
employment by the Buyer of such employees, any claims or rights the Seller may
have against the Buyer or any such employee under any non-competition,
confidentiality or employment agreement.  Buyer shall assume the Assumed
Severance Payments.  The Buyer shall not be required to provide any other
benefits (including without limitation health insurance or continuing coverage
under Section 4980B of the Code and the regulations thereunder) to the Seller’s
employees.
 
6.10  Enforcement of Insurance Claims.  The Seller hereby assigns to the Buyer
the right to pursue and enforce, and hereby irrevocably appoints the Buyer as
its true and lawful attorney-in-fact with full power in the name of and on
behalf of the Seller for the purpose of pursuing and enforcing, any and all
rights of the Seller under any insurance policies of the Seller which are not
assigned to the Buyer pursuant to this Agreement with respect to any occurrence,
claim or loss (including any product liability claim) which is the subject of an
indemnity obligation by the Seller to the Buyer under Article VII; provided that
the Buyer may not exercise such right or power unless the Seller fails to
promptly and expeditiously pursue and enforce its rights under its insurance
policies with respect to such occurrence, claim or loss.  The power of attorney
conferred upon the Buyer by the Seller pursuant to this Section 6.10 is an
agency coupled with an interest and all authority conferred hereby shall be
irrevocable, and shall not be terminated by the dissolution or the liquidation
of the Seller or any other act of the Seller.
 
ARTICLE VII
 
INDEMNIFICATION
 
7.1  Indemnification by the Seller.  From and after the Closing, the Seller
shall indemnify the Buyer and its Affiliates in respect of, and hold the Buyer
and its Affiliates harmless against, any and all Damages incurred or suffered by
the Buyer or any Affiliate thereof resulting from, relating to or constituting:
 
(a)  any breach, as of the date of this Agreement or as of the Closing Date, of
any representation or warranty of the Seller contained in this Agreement, any
Ancillary Agreement or any other agreement or instrument furnished by the Seller
to the Buyer pursuant to this Agreement;
 
(b)  any failure to perform any covenant or agreement of the Seller contained in
this Agreement, any Ancillary Agreement or any agreement or instrument furnished
by the Seller to the Buyer pursuant to this Agreement; or
 
- 36 -

--------------------------------------------------------------------------------


(c)  any Retained Liabilities.
 
7.2  Indemnification by the Buyer Parent and the Buyer.  From and after the
Closing, each of the Buyer Parent and the Buyer, jointly and severally, shall
indemnify the Seller and its Affiliates in respect of, and hold the Seller and
its Affiliates harmless against, any and all Damages incurred or suffered by the
Seller or any Affiliate thereof resulting from, relating to or constituting:
 
(a)  any breach, as of the date of this Agreement or as of the Closing Date, of
any representation or warranty of the Buyer Parent or the Buyer contained in
this Agreement, any Ancillary Agreement or any other agreement or instrument
furnished by the Buyer Parent or the Buyer to the Seller pursuant to this
Agreement;
 
(b)  any failure to perform any covenant or agreement of the Buyer Parent or the
Buyer contained in this Agreement, any Ancillary Agreement or any other
agreement or instrument furnished by the Buyer Parent or the Buyer to the Seller
pursuant to this Agreement; or
 
(c)  any Assumed Liabilities.
 
7.3  Indemnification Claims.
 
(a)  An Indemnified Party shall give written notification to the Indemnifying
Party of the commencement of any Third Party Action.  Such notification shall be
given within 15 days after receipt by the Indemnified Party of notice of such
Third Party Action, and shall describe in reasonable detail (to the extent known
by the Indemnified Party) the facts constituting the basis for such Third Party
Action and the amount of the claimed damages; provided, however, that no delay
or failure on the part of the Indemnified Party in so notifying the Indemnifying
Party shall relieve the Indemnifying Party of any liability or obligation
hereunder except to the extent of any damage or liability caused by or arising
out of such failure.  Within 20 days after delivery of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such Third Party Action with counsel reasonably
satisfactory to the Indemnified Party; provided that (i) the Indemnifying Party
may only assume control of such defense if (A) it acknowledges in writing to the
Indemnified Party that any damages, fines, costs or other liabilities that may
be assessed against the Indemnified Party in connection with such Third Party
Action constitute Damages for which the Indemnified Party shall be indemnified
pursuant to this Article VII and (B) the ad damnum is less than or equal to the
amount of Damages for which the Indemnifying Party is liable under this
Article VII and (ii) the Indemnifying Party may not assume control of the
defense of Third Party Action involving criminal liability or in which equitable
relief is sought against the Indemnified Party.  If the Indemnifying Party does
not, or is not permitted under the terms hereof to, so assume control of the
defense of a Third Party Action, the Indemnified Party shall control such
defense.  The Non-controlling Party may participate in such defense at its own
expense.  The Controlling Party shall keep the Non-controlling Party advised of
the status of such Third Party Action and the defense thereof and shall consider
in good faith recommendations made by the Non-controlling Party with respect
thereto.  The Non-controlling Party shall furnish the Controlling Party with
such information as it may have with respect to such Third Party Action
(including
 
- 37 -

--------------------------------------------------------------------------------


copies of any summons, complaint or other pleading which may have been served on
such party and any written claim, demand, invoice, billing or other document
evidencing or asserting the same) and shall otherwise cooperate with and assist
the Controlling Party in the defense of such Third Party Action.  The reasonable
fees and expenses of counsel to the Indemnified Party with respect to a Third
Party Action shall be considered Damages for purposes of this Agreement if
(i) the Indemnified Party controls the defense of such Third Party Action
pursuant to the terms of this Section 7.3(a) or (ii) the Indemnifying Party
assumes control of such defense and the Indemnified Party reasonably concludes
that the Indemnifying Party and the Indemnified Party have conflicting interests
or different defenses available with respect to such Third Party Action.  The
Indemnifying Party shall not agree to any settlement of, or the entry of any
judgment arising from, any Third Party Action without the prior written consent
of the Indemnified Party, which shall not be unreasonably withheld, conditioned
or delayed.  The Indemnified Party shall not agree to any settlement of, or the
entry of any judgment arising from, any such Third Party Action without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld, conditioned or delayed.
 
(b)  In order to seek indemnification under this Article VII, an Indemnified
Party shall deliver a Claim Notice to the Indemnifying Party.  If the
Indemnified Party is the Buyer and is seeking to enforce such claim pursuant to
the Indemnification Escrow Agreement, the Indemnifying Party shall deliver a
copy of the Claim Notice to the Escrow Agent.
 
(c)  Within 20 days after delivery of a Claim Notice, the Indemnifying Party
shall deliver to the Indemnified Party a Response, in which the Indemnifying
Party shall:  (i) agree that the Indemnified Party is entitled to receive all of
the Claimed Amount (in which case the Response shall be accompanied by a payment
by the Indemnifying Party to the Indemnified Party of the Claimed Amount, by
check or by wire transfer; provided that if the Indemnified Party is the Buyer
and is seeking to enforce such claim pursuant to the Indemnification Escrow
Agreement, the Indemnifying Party and the Indemnified Party shall deliver to the
Escrow Agent, within three days following the delivery of the Response, a
written notice executed by both parties instructing the Escrow Agent to disburse
the Claimed Amount from the Indemnification Escrow Fund to the Buyer),
(ii) agree that the Indemnified Party is entitled to receive the Agreed Amount
(in which case the Response shall be accompanied by a payment by the
Indemnifying Party to the Indemnified Party of the Agreed Amount, by check or by
wire transfer; provided that if the Indemnified Party is the Buyer and is
seeking to enforce such claim pursuant to the Indemnification Escrow Agreement,
the Indemnifying Party and the Indemnified Party shall deliver to the Escrow
Agent, within three days following the delivery of the Response, a written
notice executed by both parties instructing the Escrow Agent to disburse the
Agreed Amount from the Indemnification Escrow Fund to the Buyer) or
(iii) dispute that the Indemnified Party is entitled to receive any of the
Claimed Amount.
 
(d)  During the 30-day period following the delivery of a Response that reflects
a Dispute, the Indemnifying Party and the Indemnified Party shall use good faith
efforts to resolve the Dispute.  If the Dispute is not resolved within such
30-day period, the Indemnifying Party and the Indemnified Party shall discuss in
good faith the submission of the Dispute to binding arbitration, and if the
Indemnifying Party and the Indemnified Party agree in writing to submit the
Dispute to such arbitration, then the provisions of Section 7.3(e) shall become
effective with respect to such Dispute.  The provisions of this Section 7.3(d)
shall not
 
- 38 -

--------------------------------------------------------------------------------


obligate the Indemnifying Party and the Indemnified Party to submit to
arbitration or any other alternative dispute resolution procedure with respect
to any Dispute, and in the absence of an agreement by the Indemnifying Party and
the Indemnified Party to arbitrate any Dispute, such Dispute shall be resolved
in a state or federal court sitting in the State of Delaware, in accordance with
Section 10.12.  If the Indemnified Party is the Buyer and is seeking to enforce
the claim that is the subject of the Dispute pursuant to the Indemnification
Escrow Agreement, the Indemnifying Party and the Indemnified Party shall deliver
to the Escrow Agent, promptly following the resolution of the Dispute (whether
by mutual agreement, arbitration, judicial decision or otherwise), a written
notice executed by both parties instructing the Escrow Agent as to what (if any)
portion of the Escrow Fund shall be disbursed from the Indemnification Escrow
Fund to the Buyer and/or the Seller (which notice shall be consistent with the
terms of the resolution of the Dispute).
 
(e)  If, as set forth in Section 7.3(d), the Indemnified Party and the
Indemnifying Party agree to submit any Dispute to binding arbitration, the
arbitration shall be conducted by the Arbitrator in accordance with the
Commercial Rules in effect from time to time and the following provisions.
 
(i)  In the event of any conflict between the Commercial Rules in effect from
time to time and the provisions of this Agreement, the provisions of this
Agreement shall prevail and be controlling.
 
(ii)  The Parties shall commence the arbitration by jointly filing a written
submission with the Southeast Case Management Center of the AAA in accordance
with Commercial Rule 5 (or any successor provision).
 
(iii)  No depositions or other discovery shall be conducted in connection with
the arbitration.
 
(iv)  Not later than 30 days after the conclusion of the arbitration hearing,
the Arbitrator shall prepare and distribute to the parties a writing setting
forth the arbitral award and the Arbitrator’s reasons therefor.  Any award
rendered by the Arbitrator shall be final, conclusive and binding upon the
Parties, and judgment thereon may be entered and enforced in any court of
competent jurisdiction (subject to Section 10.12), provided that the Arbitrator
shall have no power or authority to grant injunctive relief, specific
performance or other equitable relief.
 
(v)  The Arbitrator shall have no power or authority, under the Commercial Rules
or otherwise, to (x) modify or disregard any provision of this Agreement,
including the provisions of this Section 7.3(e), or (y) address or resolve any
issue not submitted by the Parties.
 
(vi)  In connection with any arbitration proceeding pursuant to this Agreement,
each Party shall bear its own costs and expenses, except that the fees and costs
of the AAA and the Arbitrator, the costs and expenses of obtaining the facility
where the arbitration hearing is held, and such other costs and expenses as the
Arbitrator may determine to be directly related to the conduct of the
arbitration and appropriately borne jointly by the Parties (which
 
- 39 -

--------------------------------------------------------------------------------


shall not include any Party’s attorneys’ fees or costs, witness fees (if any),
costs of investigation and similar expenses) shall be shared equally by the
Indemnified Party and the Indemnifying Party.
 
(f)  Notwithstanding the other provisions of this Section 7.3, if a third party
asserts (other than by means of a lawsuit) that an Indemnified Party is liable
to such third party for a monetary or other obligation which may constitute or
result in Damages for which such Indemnified Party may be entitled to
indemnification pursuant to this Article VII, and such Indemnified Party
reasonably determines that it has a valid business reason to fulfill such
obligation, then (i) such Indemnified Party shall be entitled to satisfy such
obligation, without prior notice to or consent from the Indemnifying Party,
(ii) such Indemnified Party may subsequently make a claim for indemnification in
accordance with the provisions of this Article VII, and (iii) such Indemnified
Party shall be reimbursed, in accordance with the provisions of this
Article VII, for any such Damages for which it is entitled to indemnification
pursuant to this Article VII (subject to the right of the Indemnifying Party to
dispute the Indemnified Party’s entitlement to indemnification, or the amount
for which it is entitled to indemnification, under the terms of this
Article VII).
 
7.4  Survival of Representations and Warranties.  All representations and
warranties that are covered by the indemnification agreements in Section 7.1(a)
and Section 7.2(a) shall (a) survive the Closing and (b) shall expire on the
date two years following the Closing Date, except that (i) the representations
and warranties set forth in Sections 2.1, 2.3, 3.1 and 3.2 shall survive the
Closing without limitation and (ii) the representations and warranties set forth
in Sections 2.9, 2.22 and 2.23 shall survive until 30 days following expiration
of all statutes of limitation applicable to the matters referred to therein.  If
an Indemnified Party delivers to an Indemnifying Party, before expiration of a
representation or warranty, either a Claim Notice based upon a breach of such
representation or warranty, or an Expected Claim Notice based upon a breach of
such representation or warranty, then the applicable representation or warranty
shall survive until, but only for purposes of, the resolution of the matter
covered by such notice.  If the legal proceeding or written claim with respect
to which an Expected Claim Notice has been given is definitively withdrawn or
resolved in favor of the Indemnified Party, the Indemnified Party shall promptly
so notify the Indemnifying Party; and if the Indemnified Party has delivered a
copy of the Expected Claim Notice to the Escrow Agent and funds have been
retained in escrow after the Termination Date (as defined in the Indemnification
Escrow Agreement) with respect to such Expected Claim Notice, the Indemnifying
Party and the Indemnified Party shall promptly deliver to the Escrow Agent a
written notice executed by both parties instructing the Escrow Agent to disburse
such retained funds to the Seller in accordance with the terms of the
Indemnification Escrow Agreement.  The rights to indemnification set forth in
this Article VII shall not be affected by (i) any investigation conducted by or
on behalf of an Indemnified Party or any knowledge acquired (or capable of being
acquired) by an Indemnified Party, whether before or after the date of this
Agreement or the Closing Date, with respect to the inaccuracy or noncompliance
with any representation, warranty, covenant or obligation which is the subject
of indemnification hereunder or (ii) any waiver by an Indemnified Party of any
closing condition relating to the accuracy of any representations and warranties
or the performance of or compliance with agreements and covenants.
 
- 40 -

--------------------------------------------------------------------------------


7.5  Limitations.
 
(a)  Notwithstanding anything to the contrary herein, (i) the aggregate
liability of the Seller for Damages under Section 7.1(a) shall not exceed (1)
with respect to Damages arising out of a breach of the representations and
warranties set forth in Section 2.1 or 2.3, the Purchase Price, and (2) with
respect to all other Damages under Section 7.1(a), $2,500,000, (ii) the Seller
shall not be liable under this Section 7.1(a) unless and until the aggregate
Damages for which it would otherwise be liable under Section 7.1(a) exceed
$75,000 (at which point the Seller shall become liable for the aggregate Damages
under Section 7.1(a) in excess of $75,000); provided that the limitations set
forth in clause (ii) of this sentence shall not apply to a claim pursuant to
Section 7.1(a) relating to a breach of the representations and warranties set
forth in Sections 2.1, 2.3, 2.9, 2.23 or 2.28.  For purposes solely of this
Article VII, all representations and warranties of the Seller in Article II
(other than Section 2.7) shall be construed as if the term “material” and any
reference to “Seller Material Adverse Effect” (and variations thereof) were
omitted from such representations and warranties.
 
(b)  Notwithstanding anything to the contrary herein, (i) the aggregate
liability of the Buyer for Damages under Section 7.2(a) shall not exceed (1)
with respect to Damages arising out of a breach of the representations and
warranties in Section 3.1 or 3.2, the Purchase Price, and (2) with respect to
all other Damages under Section 7.2(a), $2,500,000, (ii) the Buyer shall not be
liable under this Section 7.2(a) unless and until the aggregate Damages for
which it would otherwise be liable under Section 7.2(a) exceed $75,000 (at which
point the Buyer shall become liable for the aggregate Damages under Section
7.2(a) in excess of $75,000); provided that the limitation set forth in clause
(ii) of this sentence shall not apply to a claim pursuant to Section 7.2(a)
relating to a breach of the representations and warranties set forth in
Sections 3.1, 3.2 or 3.4.  For purposes solely of this Article VII, all
representations and warranties of the Buyer in Article III shall be construed as
if the term “material” were omitted from such representations and warranties.
 
(c)  The Indemnification Escrow Agreement is intended to secure the
indemnification obligations of the Seller under this Agreement.  However, the
rights of the Buyer under this Article VII shall not be limited to the Escrow
Fund nor shall the Indemnification Escrow Agreement be the exclusive means for
the Buyer to enforce such rights; provided that the Buyer shall not attempt to
collect any Damages directly from the Seller unless there are no remaining funds
held in escrow pursuant to the Indemnification Escrow Agreement.  For the
avoidance of doubt, if there are no remaining funds held in escrow pursuant to
the Escrow Agreement, the Buyer’s remedies shall include a right of setoff
against any payments of Earn-Out Consideration.
 
(d)  Except with respect to claims based on fraud, after the Closing, the rights
of the Indemnified Parties under this Article VII, Section 10.13, 10.15 and the
Indemnification Escrow Agreement shall be the exclusive remedy of the
Indemnified Parties with respect to claims resulting from or relating to any
misrepresentation, breach of warranty or failure to perform any covenant or
agreement contained in this Agreement.
 
- 41 -

--------------------------------------------------------------------------------


7.6  Treatment of Indemnity Payments.  Any payments made to an Indemnified Party
pursuant to this Article VII, pursuant to Article VIII or pursuant to the
Indemnification Escrow Agreement shall be treated as an adjustment to the
Purchase Price for tax purposes.
 
ARTICLE VIII
 
TERMINATION
 
8.1  Termination of Agreement.  The Parties may terminate this Agreement prior
to the Closing (whether before or after Requisite Stockholder Approval), as
provided below:
 
(a)  the Parties may terminate this Agreement by mutual written consent;
 
(b)  the Buyer may terminate this Agreement by giving written notice to the
Seller in the event the Seller is in breach of any representation, warranty or
covenant contained in this Agreement, and such breach (i) individually or in
combination with any other such breach, would cause the conditions set forth in
clauses (b) or (c) of Section 5.2 not to be satisfied and (ii) is not cured
within 20 days following delivery by the Buyer to the Seller of written notice
of such breach;
 
(c)  the Seller may terminate this Agreement by giving written notice to the
Buyer in the event the Buyer Parent or the Buyer is in breach of any
representation, warranty or covenant contained in this Agreement, and such
breach (i) individually or in combination with any other such breach, would
cause the conditions set forth in clauses (a) or (b) of Section 5.3 not to be
satisfied and (ii) is not cured within 20 days following delivery by the Seller
to the Buyer of written notice of such breach;
 
(d)  either Party may terminate this Agreement by giving written notice to the
other Party at any time after the stockholders of the Seller have voted on
whether to approve the sale of the Acquired Assets contemplated by this
Agreement in the event such matter failed to receive the Requisite Stockholder
Approval;
 
(e)  the Buyer may terminate this Agreement by giving written notice to the
Seller if the Closing shall not have occurred on or before January 31, 2008 by
reason of the failure of any condition precedent under Section 5.1 or 5.2
(unless the failure results primarily from a breach by the Buyer Parent or the
Buyer of any representation, warranty or covenant contained in this Agreement);
or
 
(f)  the Seller may terminate this Agreement by giving written notice to the
Buyer if the Closing shall not have occurred on or before January 31, 2008 by
reason of the failure of any condition precedent under Section 5.1 or 5.3
(unless the failure results primarily from a breach by the Seller of any
representation, warranty or covenant contained in this Agreement).
 
8.2  Effect of Termination.  If either Party terminates this Agreement pursuant
to Section 8.1, all obligations of the Parties hereunder shall terminate without
any liability of either Party to the other Party (except for any liability of a
Party for breaches of this Agreement).
 
- 42 -

--------------------------------------------------------------------------------


ARTICLE IX
 
DEFINITIONS
 
For purposes of this Agreement, each of the following terms shall have the
meaning set forth below.
 
“AAA” shall mean the American Arbitration Association.
 
“Accountant” shall mean Grant Thornton LLP.
 
“Acquired Assets”  shall mean all of the assets, properties and rights of the
Seller existing as of the Closing other than the Excluded Assets, including:
 
(A)  the name “ChoicePay”;
 
(B)  all cash, short-term investments, deposits, bank accounts and other similar
assets;
 
(C)  all trade and other accounts receivable and notes and loans receivable that
are payable to the Seller, and all rights to unbilled amounts for products
delivered or services provided, together with any security held by the Seller
for the payment thereof;
 
(D)  all inventories of raw materials, work in process, finished goods,
supplies, packaging materials, spare parts and similar items, wherever located,
including consignment inventory and inventory held on order or in transit;
 
(E)  all computers, machinery, equipment, tools and tooling, furniture,
fixtures, supplies, leasehold improvements, motor vehicles and other tangible
personal property;
 
(F)  all real property, leaseholds and subleaseholds in real property, and
easements, rights-of-way and other appurtenants thereto;
 
(G)  all Intellectual Property;
 
(H)  all rights under Assigned Contracts;
 
(I)  all securities owned by the Seller;
 
(J)  all claims, prepayments, deposits, refunds, causes of action, choses in
action, rights of recovery, rights of setoff and rights of recoupment;
 
(K)  all Permits;
 
(L)  all books, records, accounts, ledgers, files, documents, correspondence,
lists (including customer and prospect lists), employment records, manufacturing
and procedural manuals, Intellectual Property records, sales and promotional
materials, studies, reports and other printed or written materials; and
 
- 43 -

--------------------------------------------------------------------------------


(M)  all insurance policies of the Seller, as well as all proceeds which may be
payable thereunder.
 
“Affiliate” shall mean any affiliate, as defined in Rule 12b-2 under the
Securities Exchange Act of 1934.
 
“Agreed Amount” shall mean part, but not all, of the Claimed Amount.
 
“Ancillary Agreements” shall mean the Closing Working Capital Escrow Agreement,
the Indemnification Escrow Agreement, the bill of sale and other instruments of
conveyance referred to in Section 1.5(b)(iii), and the instrument of assumption
and other instruments referred to in Section 1.5(b)(iv).
 
“Arbitrator” shall mean a single arbitrator selected by the Buyer and the Seller
in accordance with the Commercial Rules.
 
“Assigned Contracts” shall mean any contracts, agreements or instruments to
which the Seller is a party, including any agreements or instruments securing
any amounts owed to the Seller, any leases or subleases of real property, any
employment contracts and any licenses or sublicenses relating to Intellectual
Property.
 
“Assumed Liabilities” shall mean all of the following liabilities of the Seller:
 
(A)  all liabilities of the Seller set forth on the face of (and not solely in
any notes to) or reserved against on the Most Recent Balance Sheet, to the
extent they have not been paid or discharged prior to the Closing;
 
(B)  all liabilities of the Seller which have arisen after the date of the Most
Recent Balance Sheet in the Ordinary Course of Business, including with respect
to frequency and amount, to the extent that they have not been paid or
discharged prior to the Closing; provided that this clause (b) shall not
encompass any such liabilities which relate to any breach of contract, breach of
warranty, tort, infringement or violation of law or which arose out of any
charge, complaint, action, suit, proceeding, hearing, investigation, claim or
demand;
 
(C)  all obligations of the Seller arising after the Closing under the Assigned
Contracts, including all liabilities and obligations of the Seller with respect
to the Assumed Severance Payments; and
 
(D)  all obligations of the Seller to its customers for the repair, replacement
or return of products manufactured or sold in the Ordinary Course of Business
prior to the Closing, but only to the extent that such obligations are not the
subject of claims or litigation required to be disclosed in Section 2.19 of the
Disclosure Schedule attached hereto.
 
“Assumed Severance Payments” shall mean all liabilities and obligations of the
Seller with respect to severance payments (but not any other benefits) pursuant
to any employment agreement set forth on Schedule 2.15 or the Seller’s severance
policy dated March 30, 2007 and provided to Buyer Parent; provided, however,
that the Assumed Severance Payments shall not include any liabilities and
obligations (including severance payments and benefits) under any
 
- 44 -

--------------------------------------------------------------------------------


employment agreement or severance policy between the Seller and (i) Robert Kirk
and (ii) Benjamin Peters.
 
“Buyer” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Buyer Certificate” shall mean a certificate of the Buyer to the effect that
each of the conditions specified in clauses (a) through (c) (insofar as such
clauses relate to the Buyer) of Section 5.3 is satisfied in all respects.
 
“Buyer Parent” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Buyer Parent Certificate” shall mean a certificate of the Buyer Parent to the
effect that each of the conditions specified in clauses (a) through (c) (insofar
as such clauses relate to the Buyer Parent and the Buyer) of Section 5.3 is
satisfied in all respects.
 
“CERCLA” shall mean the federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended.
 
“Claim Notice” shall mean written notification which contains (i) a description
of the Damages incurred or reasonably expected to be incurred by the Indemnified
Party and the Claimed Amount of such Damages, to the extent then known, (ii) a
statement that the Indemnified Party is entitled to indemnification under
Article VII for such Damages and a reasonable explanation of the basis therefor,
and (iii) a demand for payment in the amount of such Damages.
 
“Claimed Amount” shall mean the amount of any Damages incurred or reasonably
expected to be incurred by the Indemnified Party.
 
“Closing” shall mean the closing of the transactions contemplated by this
Agreement.
 
“Closing Date” shall mean the date two business days after the satisfaction or
waiver of all of the conditions to the obligations of the Parties to consummate
the transactions contemplated hereby (excluding the delivery at the Closing of
any of the documents set forth in Article V), or such other date as may be
mutually agreeable to the Parties.
 
“Closing Payment” shall have the meaning set forth in Section 1.3.
 
“Closing Working Capital” shall mean Current Assets minus Current Liabilities,
as shown on the applicable balance sheet.
 
“Closing Working Capital Escrow Agreement” shall mean an escrow agreement in
substantially the form attached hereto as Exhibit A.
 
“Closing Working Capital Escrow Fund” shall mean the fund established pursuant
to the Closing Working Capital Escrow Agreement with the amount paid by the
Buyer to the Escrow Agent at the Closing pursuant to Section 1.4(a).
 
- 45 -

--------------------------------------------------------------------------------


“Closing Working Capital Shortfall” shall mean the deficiency between the
Closing Working Capital as shown on the Final Closing Balance Sheet and zero.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Commercial Rules” shall mean the Commercial Arbitration Rules of the AAA.
 
“Controlling Party” shall mean the party controlling the defense of any Third
Party Action.
 
“Current Assets” shall mean cash and cash equivalents, accounts receivable and
prepaid expenses.
 
“Current Liabilities” shall mean accounts payable and accrued liabilities (other
than Retained Liabilities) and accrued vacation, accrued sick time and earned
time off liability for Transferring Employees only.   For the avoidance of
doubt, Current Liabilities shall not include dividends payable, directors’ fees,
accrued salaries, wages, incentive compensation, accrued vacation, accrued sick
time or earned time off for employees other than Transferring Employees, Taxes
or the current portion of long-term debt.
 
“Customer Offerings” shall mean (a) the products (including Software and
Documentation) that the Seller (i) currently develops, manufactures, markets,
distributes, makes available, sells or licenses to third parties, or (ii) has
developed, manufactured, marketed, distributed, made available, sold or licensed
to third parties within the previous six years, or (iii) currently plans to
develop, manufacture, market, distribute, make available, sell or license to
third parties in the future and (b) the services that the Seller (i) currently
provides or makes available to third parties, or (ii) has provided or made
available to third parties within the previous six years, or (iii) currently
plans to provide or make available to third parties in the future.  A true and
complete list of the names of all Customer Offerings is set forth in Section
2.13(c) of the Disclosure Schedule.
 
“Damages” shall mean any and all debts, obligations and other liabilities
(whether absolute, accrued, contingent, fixed or otherwise, or whether known or
unknown, or due or to become due or otherwise), diminution in value, monetary
damages, fines, fees, penalties, interest obligations, deficiencies, losses and
expenses (including amounts paid in settlement, interest, court costs, costs of
investigators, fees and expenses of attorneys, accountants, financial advisors
and other experts, and other expenses of litigation), other than (i) any
indirect, consequential or punitive damages (provided that this clause (i) shall
not exclude such damages in the case of a Party seeking indemnification with
respect to a Third Party Action), and (ii) those costs and expenses of
arbitration of a Dispute which are to be shared equally by the Indemnified Party
and the Indemnifying Party as set forth in Section 7.3(e)(vi).
 
“Disclosure Schedule” shall mean the disclosure schedule provided by the Seller
to the Buyer on the date hereof and accepted in writing by the Buyer.
 
“Disclosure Statement “ shall mean a written proxy or information statement
which includes a summary of this Agreement.
 
- 46 -

--------------------------------------------------------------------------------


“Dispute” shall mean the dispute resulting if the Indemnifying Party in a
Response disputes its liability for all or part of the Claimed Amount.
 
“Documentation” shall mean printed, visual or electronic materials, reports,
white papers, documentation, specifications, designs, flow charts, code
listings, instructions, user manuals, frequently asked questions, release notes,
recall notices, error logs, diagnostic reports, marketing materials, packaging,
labeling, service manuals and other information describing the use, operation,
installation, configuration, features, functionality, pricing, marketing or
correction of a product, whether or not provided to end user.
 
“Draft Closing Balance Sheet” shall mean a consolidated balance sheet reflecting
only the Acquired Assets and Assumed Liabilities as of the Closing (without
giving effect to the transactions contemplated by this Agreement).
 
“Earn-Out Consideration” shall mean the aggregate of all Quarterly Earn-Out
Payments.
 
“Earn-Out Contracts” shall mean the contracts to be set forth on Schedule 1.8 by
mutual agreement of the Buyer and the Seller at or prior to the Closing.
 
“Earn-Out Dispute” shall have the meaning set forth in Section 1.8(d).
 
“Earn-Out Dispute Notice” shall have the meaning set forth in Section 1.8(d).
 
“Earn-Out Period” shall have the meaning set forth in Section 1.8(a).
 
“Employee Benefit Plan” shall mean any “employee pension benefit plan” (as
defined in Section 3(2) of ERISA), any “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA), and any other written or oral plan, agreement
or arrangement involving direct or indirect compensation, including insurance
coverage, severance benefits, disability benefits, deferred compensation,
bonuses, stock options, stock purchase, phantom stock, stock appreciation or
other forms of incentive compensation or post-retirement compensation.
 
“Enforceability Exception” shall have the meaning set forth in Section 2.3.
 
“Environmental Law” shall mean any federal, state or local law, statute, rule,
order, directive, judgment, Permit or regulation or the common law relating to
the environment, occupational health and safety, or exposure of persons or
property to Materials of Environmental Concern, including any statute,
regulation, administrative decision or order pertaining to:  (i) the presence of
or the treatment, storage, disposal, generation, transportation, handling,
distribution, manufacture, processing, use, import, export, labeling, recycling,
registration, investigation or remediation of Materials of Environmental Concern
or documentation related to the foregoing; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release, threatened release,
or accidental release into the environment, the workplace or other areas of
Materials of Environmental Concern, including emissions, discharges, injections,
spills, escapes or dumping of Materials of Environmental Concern; (v) transfer
of interests in or control of real property which may be contaminated; (vi)
community or worker right-to-know disclosures with respect to Materials of
Environmental Concern; (vii) the protection of wild life, marine life and
wetlands, and endangered and threatened species; (viii) storage tanks, vessels,
containers,
 
- 47 -

--------------------------------------------------------------------------------


abandoned or discarded barrels and other closed receptacles; and (ix) health and
safety of employees and other persons.  As used above, the term “release” shall
have the meaning set forth in CERCLA.
 
“ERISA” shall mean  the Employee Retirement Income Security Act of 1974, as
amended.
 
“ERISA Affiliate” shall mean any entity which is, or at any applicable time was,
a member of (1) a controlled group of corporations (as defined in Section 414(b)
of the Code), (2) a group of trades or businesses under common control (as
defined in Section 414(c) of the Code), or (3) an affiliated service group (as
defined under Section 414(m) of the Code or the regulations under Section 414(o)
of the Code), any of which includes or included the Seller.
 
“Escrow Agent” shall mean an institution to be mutually agreed upon by the Buyer
and the Seller prior to the Closing (such agreement not to be unreasonably
withheld by either Party).
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Excluded Assets” shall mean the following assets of the Seller:
 
(A)  the corporate charter, qualifications to conduct business as a foreign
corporation, arrangements with registered agents relating to foreign
qualifications, taxpayer and other identification numbers, seals, minute books,
stock transfer books and other documents relating to the organization and
existence of the Seller as a corporation;
 
(B)  all rights relating to refunds, recovery or recoupment of Taxes;
 
(C)  any of the rights of the Seller under this Agreement or under the Ancillary
Agreements; and
 
(D)  those assets listed on Schedule 1.1(b) attached hereto.
 
“Exclusivity Period” shall have the meaning set forth in Section 4.6(a).
 
“Expected Claim Notice” shall mean a notice that, as a result of a legal
proceeding instituted by or written claim made by a third party, an Indemnified
Party reasonably expects to incur Damages for which it is entitled to
indemnification under Article VII.
 
“Exploit” shall mean develop, design, test, modify, make, use, sell, have made,
used and sold, import, reproduce, market, distribute, commercialize, support,
maintain, correct and create derivative works of.
 
“Financial Statements” shall mean:
 
(A)  the audited consolidated balance sheets and statements of income, changes
in stockholders’ equity and cash flows of the Seller as of the end of and for
each of the years ended December 31, 2007 and 2006; and
 
- 48 -

--------------------------------------------------------------------------------


(B)  the Most Recent Balance Sheet and the unaudited consolidated statements of
income, changes in stockholders’ equity and cash flows for the ten months ended
as of the Most Recent Balance Sheet Date.
 
“Final Closing Balance Sheet” shall mean the balance sheet determined pursuant
to the procedures set forth in Section 1.7(b).
 
“GAAP” shall mean United States generally accepted accounting principles.
 
“Governmental Entity” shall mean any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency.
 
“Gross Profit generated by the Earn-Out Contracts”  shall have the meaning set
forth in Section 1.8(a).
 
“Indemnification Escrow Agreement” shall mean an escrow agreement in
substantially the form attached hereto as Exhibit B.
 
“Indemnification Escrow Fund” shall mean the fund established pursuant to the
Indemnification Escrow Agreement with the amount paid by the Buyer to the Escrow
Agent at the Closing pursuant to Section 1.4(b).
 
“Indemnified Party” shall mean a party entitled, or seeking to assert rights, to
indemnification under Article VII of this Agreement.
 
“Indemnifying Party” shall mean the party from whom indemnification is sought by
the Indemnified Party.
 
“Intellectual Property” shall mean the following subsisting throughout the
world:
 
(A)  Patent Rights;
 
(B)  Trademarks and all goodwill in the Trademarks;
 
(C)  copyrights, designs, data and database rights and registrations and
applications for registration thereof, including moral rights of authors;
 
(D)  mask works and registrations and applications for registration thereof and
any other rights in semiconductor topologies under the laws of any jurisdiction;
 
(E)  inventions, invention disclosures, statutory invention registrations, trade
secrets and confidential business information, know-how, manufacturing and
product processes and techniques, research and development information,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, whether
patentable or nonpatentable, whether copyrightable or noncopyrightable and
whether or not reduced to practice; and
 
- 49 -

--------------------------------------------------------------------------------


(F)  other proprietary rights relating to any of the foregoing (including
remedies against infringement thereof and rights of protection of interest
therein under the laws of all jurisdictions).
 
“Intellectual Property Registrations” means Patent Rights, registered
Trademarks, registered copyrights and designs, mask work registrations and
applications for each of the foregoing.
 
“Internal Systems” shall mean the Software and Documentation and the computer,
communications and network systems (both desktop and enterprise-wide),
laboratory equipment, reagents, materials and test, calibration and measurement
apparatus used by the Seller in its business or operations or to develop,
manufacture, fabricate, assemble, provide, distribute, support, maintain or test
the Customer Offerings, whether located on the premises of the Seller or hosted
at a third-party site.  All Internal Systems that are material to the business
of the Seller are listed and described in Section 2.13(c) of the Disclosure
Schedule.
 
“Lease” shall mean any lease or sublease pursuant to which the Seller leases or
subleases from another party any real property.
 
“Legal Proceeding” shall mean any action, suit, proceeding, claim, arbitration
or investigation before any Governmental Entity or before any arbitrator.
 
“Materials of Environmental Concern” shall mean any:  pollutants, contaminants
or hazardous substances (as such terms are defined under CERCLA), pesticides (as
such term is defined under the Federal Insecticide, Fungicide and Rodenticide
Act), solid wastes and hazardous wastes (as such terms are defined under the
Resource Conservation and Recovery Act), chemicals, other hazardous, radioactive
or toxic materials, oil, petroleum and petroleum products (and fractions
thereof), or any other material (or article containing such material) listed or
subject to regulation under any law, statute, rule, regulation, order, Permit,
or directive due to its potential, directly or indirectly, to harm the
environment or the health of humans or other living beings.
 
“Most Recent Balance Sheet” shall mean the unaudited consolidated balance sheet
of the Seller as of the Most Recent Balance Sheet Date.
 
“Most Recent Balance Sheet Date” shall mean  October 31, 2008.
 
“Non-controlling Party” shall mean the party not controlling the defense of any
Third Party Action.
 
“Objection Deadline Date” shall mean the date 15 days after delivery by the
Buyer to the Seller of the Draft Closing Balance Sheet.
 
“Open Source Materials” means all Software, Documentation or other material that
is distributed as “free software”, “open source software” or under a similar
licensing or distribution model, including, but not limited to, the GNU General
Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla Public
License (MPL), or any other license described by the Open Source Initiative as
set forth on www.opensource.org.
 
- 50 -

--------------------------------------------------------------------------------


“Ordinary Course of Business” shall mean the ordinary course of business
consistent with past custom and practice (including with respect to frequency
and amount).
 
“Parties” shall mean the Buyer and the Seller.
 
“Patent Rights” shall mean all patents, patent applications, utility models,
design registrations and certificates of invention and other governmental grants
for the protection of inventions or industrial designs (including all related
continuations, continuations-in-part, divisionals, reissues and reexaminations).
 
“Permits” shall mean all permits, licenses, registrations, certificates, orders,
approvals, franchises, variances and similar rights issued by or obtained from
any Governmental Entity (including those issued or required under Environmental
Laws and those relating to the occupancy or use of owned or leased real
property).
 
“Principal Stockholder” shall have the meaning set forth in Section 4.3(e).
 
“Purchase Price” shall mean the Closing Payment plus the Earn-Out Consideration,
as they may be adjusted pursuant to Sections 1.7 and 1.8.
 
“Quarterly Earn-Out Payment” shall have the meaning set forth in Section 1.8(a).
 
“Quarterly Earn-Out Statement” shall have the meaning set forth in Section
1.8(c).
 
“Reasonable Best Efforts” shall mean best efforts, to the extent commercially
reasonable.
 
“Remaining Earn-Out Objections” shall have the meaning set forth in Section
1.8(d)(ii).
 
“Requisite Stockholder Approval” shall mean the approval of the sale of the
Acquired Assets by the Seller to the Buyer as contemplated by this Agreement by
a majority of the votes represented by the outstanding shares of capital stock
of the Seller entitled to vote thereon.
 
“Response” shall mean a written response containing the information provided for
in Section 7.3(c).
 
“Restricted Employee” shall mean any person who either (i) was an employee of
the Buyer on either the date of this Agreement or the Closing Date or (ii) was
an employee of the Seller on either the date of this Agreement or the Closing
Date and received an employment offer from the Buyer within five business days
following the Closing Date.
 
“Retained Liabilities” shall mean any and all liabilities or obligations
(whether known or unknown, absolute or contingent, liquidated or unliquidated,
due or to become due and accrued or unaccrued, and whether claims with respect
thereto are asserted before or after the Closing) of the Seller which are not
Assumed Liabilities.  The Retained Liabilities shall include, without
limitation, all liabilities and obligations of the Seller:
 
(A)  for income, transfer, sales, use or other Taxes arising in connection with
the consummation of the transactions contemplated by this Agreement
 
- 51 -

--------------------------------------------------------------------------------


(including any income Taxes arising as a result of (i) the transfer by the
Seller to the Buyer of the Acquired Assets or (ii) the Seller having deferred
gain on any “deferred intercompany transaction” (within the meaning of Treasury
Regulation §1.1502-13));
 
(B)  for costs and expenses incurred in connection with this Agreement or the
consummation of the transactions contemplated by this Agreement;
 
(C)  under this Agreement or the Ancillary Agreements;
 
(D)  for any Taxes, including deferred taxes or taxes measured by income of the
Seller earned prior to the Closing, any liabilities for federal or state income
tax and FICA taxes of employees of the Seller which the Seller is legally
obligated to withhold, any liabilities of the Seller for employer FICA and
unemployment taxes incurred, and any liabilities of the Seller for sales, use or
excise taxes or customs and duties;
 
(E)  under any agreements, contracts, leases or licenses which are listed on
Schedule 1.1(b);
 
(F)  arising prior to the Closing under the Assigned Contracts, and all
liabilities for any breach, act or omission by the Seller prior to the Closing
under any Assigned Contract;
 
(G)  for repair, replacement or return of products manufactured or sold prior to
the Closing;
 
(H)  arising out of events, conduct or conditions existing or occurring prior to
the Closing that constitute a violation of or non-compliance with any law, rule
or regulation (including Environmental Laws), any judgment, decree or order of
any Governmental Entity, or any Permit or that give rise to liabilities or
obligations with respect to Materials of Environmental Concern;
 
(I)  resulting from the termination of employment of employees of the Seller
prior to the Closing that arose under any federal or state law or under any
Employee Benefit Plan established or maintained by the Seller;
 
(J)  to indemnify any person or entity by reason of the fact that such person or
entity was a director, officer, employee, or agent of the Seller or was serving
at the request of the Seller as a partner, trustee, director, officer, employee,
or agent of another entity (whether such indemnification is for judgments,
damages, penalties, fines, costs, amounts paid in settlement, losses, expenses,
or otherwise and whether such indemnification is pursuant to any statute,
charter document, bylaw, agreement, or otherwise);
 
(K)  injury to or death of persons or damage to or destruction of property
occurring prior to the Closing (including any workers compensation claim);
 
(L)  for medical, dental and disability (both long-term and short-term
benefits), whether insured or self-insured, owed to employees or former
employees of the Seller based upon (A) exposure to conditions in existence prior
to the Closing or (B)
 
- 52 -

--------------------------------------------------------------------------------


disabilities existing prior to the Closing (including any such disabilities
which may have been aggravated following the Closing); and
 
(M)  for accrued vacation, accrued sick time or earned time off for employees
other than Transferring Employees.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Security Interest” shall mean any mortgage, pledge, security interest,
encumbrance, charge or other lien (whether arising by contract or by operation
of law), other than (i) mechanic’s, materialmen’s, and similar liens, (ii) liens
arising under worker’s compensation, unemployment insurance, social security,
retirement, and similar legislation, (iii) liens on goods in transit incurred
pursuant to documentary letters of credit, (iv) liens for taxes, assessments,
governmental checks or claims that are being disputed in good faith by
appropriate actions conducted diligently and only to the extent that an
appropriate revalue has been made as reflected in the Financial Statements in
each case arising in the Ordinary Course of Business of the Seller and not
material to the Seller.
 
“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Seller Certificate” shall mean a certificate to the effect that each of the
conditions specified in Section 5.1 and clauses (a) through (d) (insofar as
clause (d) relates to Legal Proceedings involving the Seller) of Section 5.2 is
satisfied in all respects.
 
“Seller Intellectual Property” shall mean shall the Seller Owned Intellectual
Property and the Seller Licensed Intellectual Property.
 
“Seller Licensed Intellectual Property” shall mean all Intellectual Property
that is licensed to the Seller by any third party.
 
“Seller Material Adverse Effect” shall mean any material adverse change, event,
circumstance or development with respect to, or material adverse effect on, (i)
the business, assets, liabilities, capitalization, condition (financial or
other), or results of operations of the Seller, taken as a whole, or (ii) the
ability of the Buyer to operate the business of the Seller as operated by the
Seller immediately after the Closing. For the avoidance of doubt, the Parties
agree that the terms “material”, “materially” or “materiality” as used in this
Agreement with an initial lower case “m” shall have their respective customary
and ordinary meanings, without regard to the meaning ascribed to Seller Material
Adverse Effect.
 
“Seller Owned Intellectual Property” shall mean all Intellectual Property owned
or purported to be owned by the Seller, in whole or in part.
 
“Seller Plan” shall mean any Employee Benefit Plan maintained, or contributed
to, by the Seller or any ERISA Affiliate.
 
“Seller Registrations” shall mean Intellectual Property Registrations that are
registered or filed in the name of the Seller, alone or jointly with others.
 
- 53 -

--------------------------------------------------------------------------------


“Seller Source Code” shall mean the source code for any Software included in the
Customer Offerings or Internal Systems or other confidential information
constituting, embodied in or pertaining to such Software.
 
“Software” shall mean computer software code, applications, utilities,
development tools, diagnostics, databases and embedded systems, whether in
source code, interpreted code or object code form.
 
“Subsidiary” shall mean any corporation, partnership, trust, limited liability
company or other non-corporate business enterprise in which the Seller (or
another Subsidiary) holds stock or other ownership interests representing (a)
more than 50% of the voting power of all outstanding stock or ownership
interests of such entity or (b) the right to receive more than 50% of the net
assets of such entity available for distribution to the holders of outstanding
stock or ownership interests upon a liquidation or dissolution of such entity.
 
“Taxes” shall mean any and all taxes, charges, fees, duties, contributions,
levies or other similar assessments or liabilities in the nature of a tax,
including, without limitation, income, gross receipts, corporation, ad valorem,
premium, value-added, net worth, capital stock, capital gains, documentary,
recapture, alternative or add-on minimum, disability, estimated, registration,
recording, excise, real property, personal property, sales, use, license, lease,
service, service use, transfer, withholding, employment, unemployment,
insurance, social security, national insurance, business license, business
organization, environmental, workers compensation, payroll, profits, severance,
stamp, occupation, windfall profits, customs duties, franchise and other taxes
of any kind whatsoever imposed by the United States of America or any state,
local or foreign government, or any agency or political subdivision thereof, and
any interest, fines, penalties, assessments or additions to tax imposed with
respect to such items or any contest or dispute thereof.
 
“Tax Returns” shall mean any and all reports, returns, declarations, or
statements relating to Taxes, including any schedule or attachment thereto and
any related or supporting work papers or information with respect to any of the
foregoing, including any amendment thereof.
 
“Third Party Action” shall mean any suit or proceeding by a person or entity
other than a Party for which indemnification may be sought by a Party under
Article VII.
 
“Total Earn-Out Amount” shall have the meaning set forth in Section 1.8(b).
 
“Trademarks” shall mean all registered trademarks and service marks, logos,
Internet domain names, corporate names and doing business designations and all
registrations and applications for registration of the foregoing, common law
trademarks and service marks and trade dress.
 
“Transfer Taxes” shall have the meaning set forth in Section 6.4.
 
“Transferring Employees” shall have the meaning set forth in Section 6.9.
 
- 54 -

--------------------------------------------------------------------------------


“Unregistered Seller Intellectual Property” shall mean any unregistered Seller
Intellectual Property, including copyrights in software programs, proprietary
processes, formulae and algorithms that are maintained as trade secrets and
unpatented business processes.
 
“Unresolved Objections” shall have the meaning set forth in Section 1.7(b)(ii).
 
ARTICLE X
 
MISCELLANEOUS
 
10.1  Press Releases and Announcements.  Neither Party shall issue any press
release or public announcement relating to the subject matter of this Agreement
without the prior written approval of the other Party; provided, however, that
either Party may make any public disclosure it believes in good faith is
required by applicable law, regulation or stock market rule.
 
10.2  No Third Party Beneficiaries.  Except as specifically provided in Article
VII, this Agreement shall not confer any rights or remedies upon any person
other than the Parties and their respective successors and permitted assigns.
 
10.3  Entire Agreement.  This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, with respect to the subject matter hereof.
 
10.4  Succession and Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. Neither Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party; provided that the Buyer may assign some or all of its
rights, interests and/or obligations hereunder to one or more Affiliates of the
Buyer; provided further that any such assignment by the Buyer shall not relieve
the Buyer of its obligations hereunder.  Any attempted assignment in
contravention of this provision shall be void.
 
10.5  Counterparts and Facsimile Signature.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  This Agreement may
be executed by facsimile or portable document file (.pdf) signature.
 
10.6  Headings.  The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
10.7  Notices.  All notices, requests, demands, claims, and other communications
hereunder shall be in writing.  Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:
 

 
 
- 55 -

--------------------------------------------------------------------------------

 



If to the Seller:
 
ChoicePay, Inc.
2448 81st Street, Suite 3700
Tulsa, OK  74137
Attention:  Chief Financial Officer
 
Copy to (which shall not constitute notice):
 
Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, TX  75201
Attention:  Joseph L. Motes III
 
If to the Buyer:
 
Tier Technologies, Inc.
10780 Parkridge Boulevard, Suite 400
Reston, VA 20191
Attention: Chief Financial Officer
Copy to:
 
Tier Technologies, Inc.
10780 Parkridge Boulevard, Suite 400
Reston, VA 20191
Attention: General Counsel

 
Either Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended.  Either Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.
 
10.8  Governing Law.  This Agreement (including the validity and applicability
of the arbitration provisions of this Agreement, the conduct of any arbitration
of a Dispute, the enforcement of any arbitral award made hereunder and any other
questions of arbitration law or procedure arising hereunder) shall be governed
by and construed in accordance with the internal laws of the State of Delaware,
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of laws of any jurisdictions other than those of the State of
Delaware.
 
10.9  Amendments and Waivers.  The Parties may mutually amend any provision of
this Agreement at any time prior to the Closing; provided, however, that any
amendment effected subsequent to the Requisite Stockholder Approval shall be
subject to any restrictions contained in the Oklahoma General Corporation
Act.  No amendment of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by each of the Parties.  No waiver by either
Party of any right or remedy hereunder shall be valid unless the same shall be
in writing and signed by the Party giving such waiver.  No waiver by either
Party with respect to any default, misrepresentation, or breach of warranty or
covenant hereunder shall be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.
 
10.10  Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  If the final judgment of a court of
 
- 56 -

--------------------------------------------------------------------------------


competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.
 
10.11  Expenses.  Except as set forth in Section 1.7, Section 1.8, Article VII,
the Closing Working Capital Escrow Agreement and the Indemnification Escrow
Agreement, each Party shall bear its own costs and expenses (including legal
fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.  The Seller agrees that none of the costs and
expenses (including legal fees and expenses) incurred by it in connection with
this Agreement or the transactions contemplated hereby will be paid until after
the Closing.
 
10.12  Submission to Jurisdiction.  Each Party (a) submits to the jurisdiction
of any state or federal court sitting in the State of Delaware in any action or
proceeding arising out of or relating to this Agreement or the Ancillary
Agreements (including any action or proceeding for the enforcement of any
arbitral award made in connection with any arbitration of a Dispute hereunder),
(b) agrees that all claims in respect of such action or proceeding may be heard
and determined in any such court, (c) waives any claim of inconvenient forum or
other challenge to venue in such court, (d) agrees not to bring any action or
proceeding arising out of or relating to this Agreement or the Ancillary
Agreements in any other court and (e) waives any right it may have to a trial by
jury with respect to any action or proceeding arising out of or relating to this
Agreement or the Ancillary Agreements; provided in each case that, solely with
respect to any arbitration of a Dispute, the Arbitrator shall resolve all
threshold issues relating to the validity and applicability of the arbitration
provisions of this Agreement, contract validity, applicability of statutes of
limitations and issue preclusion, and such threshold issues shall not be heard
or determined by such court.  Each Party agrees to accept service of any
summons, complaint or other initial pleading made in the manner provided for the
giving of notices in Section 10.7, provided that nothing in this Section 10.12
shall affect the right of either Party to serve such summons, complaint or other
initial pleading in any other manner permitted by law.
 
10.13  Specific Performance.  Each Party acknowledges and agrees that the other
Party would be damaged irreparably in the event any of the provisions of this
Agreement (including Sections 6.1, 6.2 and 6.3) are not performed in accordance
with their specific terms or otherwise are breached.  Accordingly, each Party
agrees that the other Party shall be entitled to an injunction or other
equitable relief to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
action instituted in any court of the United States or any state thereof having
jurisdiction over the Parties and the matter, in addition to any other remedy to
which it may be entitled, at law or in equity. Notwithstanding the foregoing,
the Parties agree that if a Dispute is submitted to arbitration in accordance
with Section 7.3(d) and Section 7.3(e), then the foregoing provisions of this
Section 10.13 shall not apply to such Dispute, and the provisions of Section
7.3(d) and Section 7.3(e) shall govern availability of injunctive relief,
specific performance or other equitable relief with respect to such Dispute.
 
- 57 -

--------------------------------------------------------------------------------


 
10.14  Construction.
 
(a)  The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against either Party.
 
(b)  Any reference to any federal, state, local, or foreign statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise.
 
(c)  Any reference herein to “including” shall be interpreted as “including
without limitation”.
 
(d)  Any reference to any Article, Section or paragraph shall be deemed to refer
to an Article, Section or paragraph of this Agreement, unless the context
clearly indicates otherwise.
 
10.15  Buyer Parent Guaranty; Acknowledgment.  The Buyer Parent hereby
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, the complete and timely performance by the Buyer of its obligations
under this Agreement.  The Buyer Parent hereby acknowledges and agrees that the
Seller may proceed directly against the Buyer Parent in the event of
non-performance by the Buyer, for any reason.  The Buyer Parent hereby waives
any circumstance that might constitute a legal or equitable discharge of a
surety or guarantor.
 

 
 
 
- 58 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
TIER TECHNOLOGIES, INC.
 
 
By: /s/ Ronald L. Rossetti            
Name: Ronald L. Rossetti            
Title: Chief Executive Officer         
 
COWBOY ACQUISITION COMPANY
 
 
By: /s/ Ronald L. Rossetti            
Name: Ronald L. Rossetti            
Title: Chief Executive Officer         
 
CHOICEPAY, INC.
 
 
By: /s/ Roger Marshall              
Name: Roger Marshall              
Title: Chairman                    




 
The following stockholder of the Seller hereby execute this Agreement for the
limited purpose of agreeing to and becoming bound by the provisions of
Sections 4.3(e), 4.6 and 6.6.
 
 
TULSA NATIONAL BANCSHARES, INC.
 


 
By: /s/ Roger Marshall            
Name: Roger Marshall                     
Title: Chairman                  

 
 
 
- 59 -

--------------------------------------------------------------------------------

 
